Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 1 of 52




          EXHIBIT A
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 2 of 52

                                        White Pine
                                        Insurance
                           V            Company

                                                                                   Policy Number
                                                                                      072036

                           COMMERCIAL LINES POLICY
                         COMMON POLICY DECLARATIONS
Named Insured and Mailing                                       Producer:
Address:
Michael Graff Trucking LLC                                      A. L. Kayafas Agencies Inc. (MCI0167)
                                                                P. 0. Box 115
                                                                Wampum, PA 16157-0000
269 Route 908
Natrona Heights, PA 15065-0000

 POLICY PERIOD: From 2/3/2014           to   2/3/2015   12:01 Standard Time at your mailing address above.
 Change Effective:       2/3/2014
 Business Description:    Truck Repair Garage




IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, WE AGREE WITH
YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

INSURED TYPE: Other

THIS POLICY CONSISTS OF THE FOLLOWING COVERAGE PARTS FOR WHICH A PREMIUM IS INDICATED. THIS
PREMIUM MAY BE SUBJECT TO ADJUSTMENT,

                     COVERAGE PARTS                                                    PREMIUM
Commercial Property Coverage Part                                                            $2,823.00

Commercial General Liability Coverage Part                                                    $288.00

Commercial Liquor Liability Coverage Part                                               Not Applicable

Commercial Auto Coverage Part                                                           Not Applicable

Commercial Crime Coverage Part                                                          Not Applicable

Commercial Inland Marine Coverage Part                                                  Not Applicable

Boiler and Machinery Coverage Part                                                      Not Applicable

Equipment Breakdown                                                                             $76.00

 TOTAL POLICY PREMIUM                                                                     $3,187.00
 Additional Notes         Direct Bill




MCI-190(6-12)
              209 Georgian Place • Somerset, PA 15501 • 814-445-8905 • Fax 814-445-3495 •
                                     information@whitepineins.com
         Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 3 of 52

                                        White Pine
                                        Insurance
                            V           Company

Forms and Endorsements made part of this policy at time of issue:                                Premium
           IL0172 (09-07) Pennsylvania Changes

           IL0246 (09-07) Pennsylvania Changes - Cancellation and NonRenewal
           IL0910 (07-02) Pennsylvania Notice

           IL0003 (07-02) Calculation of Premium
           IL0017 (11-98) Common Policy Conditions

           IL1201 (11-85) Policy Changes

           MCl-187 (1) Additional Condition, Provision And/Or Stipulation
           MC-IL-PVC (06-01) Privacy Protection Policy

Omits applicable Forms and Endorsements if shown in specific Coverage Part/Coverage Form
Declarations.




COUNTERSIGNED:               2/3/2014                                              BY:
                                DATE                                                     AUTHORIZED REPRESENTATIVE

In Witness Whereof, we have caused this policy to be executed and attested, and, if required by state law, this
policy shall not be valid unless countersigned by our authorized representative.




          Secretary                                                                               President

        THESE DECLARATIONS TOGETHER WITH THE COMMON POLICY CONDITIONS COVERAGE PART
    DECLARATIONS, COVERAGE PART COVERAGE FORM(S) AND ENDORSEMENTS, IF ANY, ISSUED TO FORM A
                      PART THEREOF, COMPLETE THE ABOVE NUMBERED POLICY.




MCI-190(6-12)
              209 Georgian Place • Somerset, PA 15501 • 814-445-8905 • Fax 814-445-3495 •
                                     information@whitepineins.com
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 4 of 52



                                                                                                  IL 01 72 09 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                              PENNSYLVANIA CHANGES
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART


A. For insurance provided under the:                             Coverage during the period of time after your
   Capital Assets Program (Output Policy) Coverage               death is subject to all provisions of this policy
   Part                                                          including payment of any premium due for the
   Commercial Inland Marine Coverage Part                        policy period shown in the Declarations and
   Commercial Property Coverage Part                             any extension of that period.
   Crime And Fidelity Coverage Part                        B. For insurance provided under the.
   Equipment Breakdown Coverage Part
                                                              Capital Assets Program (Output Polley) Coverage
   The TRANSFER OF YOUR RIGHTS AND DU-                        Part
   TIES UNDER THIS POLICY Common Policy
                                                              Commercial Inland Marine Coverage Part
   Condition is replaced by the following:
                                                              Commercial Property Coverage Part
   F. TRANSFER OF YOUR RIGHTS AND DUTIES                      Farm Coverage Part
      UNDER THIS POLICY
                                                              The following is added to the LOSS PAYMENT
      Your rights and duties under this policy may            Loss Condition and supersedes any provision to
      not be transferred without our written consent          the contrary:
      except in the case of death of an individual
                                                              NOTICE OF ACCEPTANCE OR DENIAL OF
      named insured.
                                                              CLAIM
      If you die, your rights and duties will be trans-
                                                              1. Except as provided in 3. below, we will give
      ferred to your legal representative but only               you notice, within 15 working days after we re-
      while acting within the scope of duties as your
                                                                 ceive a properly executed proof of loss, that
      legal representative. Until your legal represent-
                                                                 we:
      ative is appointed, anyone having proper tem-
      porary custody of your property will have your             a. Accept your claim;
      rights and duties but only with respect to that            b. Deny your claim; or
      property.
                                                                 c. Need more time to determine whether your
      If you die, this Coverage Part will remain in ef-             claim should be accepted or denied.
      fect as provided in 1. or 2. below, whichever is
                                                                 If we deny your claim, such notice will be in
      later:
                                                                 writing, and will state any policy provision, con-
      1. For 180 days after your death regardless of             dition or exclusion used as a basis for the
         the policy period shown in the Declarations,            denial
         unless the insured property is sold prior to
                                                                 If we need more time to determine whether
         that date; or
                                                                 your claim should be accepted or denied, the
      2. Until the end of the policy period shown in             written notice will state the reason why more
         the Declarations, unless the insured proper-            time is required.
         ty is sold prior to that date.




IL 017209 07                               © ISO Properties, Inc, 2006                                Page 1 of 2     □
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 5 of 52




   2. If we have not completed our investigation, we
      will notify you again in writing, within 30 days
      after the date of the initial notice as provided in
      1.c. above, and thereafter every 45 days. The
      written notice will state why more time is
      needed to investigate your claim and when you
      may expect us to reach a decision on your
      claim.
   3. The notice procedures in 1. and 2. above do
      not apply if we have a reasonable basis, sup-
      ported by specific information, to suspect that
      an insured has fraudulently caused or contri-
      buted to the loss by arson or other illegal activi-
      ty. Under such circumstances, we will notify
      you of the disposition of your claim within a pe-
      riod of time reasonable to allow full investiga-
      tion of the claim, after we receive a properly
      executed proof of loss.




Page 2 of 2                                  © ISO Properties, Inc., 2006   IL 017209 07   □
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 6 of 52




                                                                                                   IL 02 46 09 07

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            PENNSYLVANIA CHANGES-CANCELLATION
                     AND NONRENEWAL
This endorsement modifies insurance provided under the following:

   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   EQUIPMENT BREAKDOWN COVERAGE PART
   FARM COVERAGE PART
   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART


A. The Cancellation Common Policy Condition is                     b. You have failed to pay a premium when
   replaced by the following:                                         due, whether the premium is payable direct-
   CANCELLATION                                                       ly to us or our agents or indirectly under a
                                                                      premium finance plan or extension of credit.
   1. The first Named Insured shown in the Declara-                   Notice of cancellation will be mailed at least
      tions may cancel this policy by writing or giving               15 days before the effective date of cancel-
      notice of cancellation.                                         lation
   2. Cancellation Of Policies In Effect For Less                  c. A condition, factor or loss experience ma-
      Than 60 Days                                                    terial to insurability has changed substan-
      We may cancel this policy by mailing or deli-                   tially or a substantial condition, factor or
      vering to the first Named Insured written notice                loss experience material to insurability has
      of cancellation at least 30 days before the ef-                 become known during the policy period.
      fective date of cancellation.                                   Notice of cancellation will be mailed or deli-
   3. Cancellation Of Policies In Effect For 60                       vered at least 60 days before the effective
      Days Or More                                                    date of cancellation.
                                                                   d. Loss of reinsurance or a substantial de-
       If this policy has been in effect for 60 days or
      more or if this policy is a renewal of a policy we              crease in reinsurance has occurred, which
      issued, we may cancel this policy only for one                  loss or decrease, at the time of cancella-
      or more of the following reasons:                               tion, shall be certified to the Insurance
                                                                      Commissioner as directly affecting in-force
      a. You have made a material misrepresenta-                      policies. Notice of cancellation will be
         tion which affects the insurability of the risk.             mailed or delivered at least 60 days before
         Notice of cancellation will be mailed or deli-               the effective date of cancellation.
         vered at least 15 days before the effective
         date of cancellation.




IL 02 46 09 07                              © ISO Properties, Inc , 2006                               Page 1 of 2     □
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 7 of 52




      e. Material failure to comply with policy terms,          7. If notice is mailed, it will be by registered or first
          conditions or contractual duties. Notice of              class mail. Proof of mailing will be sufficient
          cancellation will be mailed or delivered at              proof of notice
          least 60 days before the effective date of         B. The following are added and supersede any provi-
          cancellation                                          sions to the contrary:
       f. Other reasons that the Insurance Commis-              1. Nonrenewal
          sioner may approve. Notice of cancellation
          will be mailed or delivered at least 60 days             If we decide not to renew this policy, we will
          before the effective date of cancellation.               mail or deliver written notice of nonrenewal,
                                                                   stating the specific reasons for nonrenewal, to
   This policy may also be cancelled from inception                the first Named Insured at least 60 days before
   upon discovery that the policy was obtained                     the expiration date of the policy.
   through fraudulent statements, omissions or con-
   cealment of facts material to the acceptance of the          2. Increase Of Premium
   risk or to the hazard assumed by us.                            If we increase your renewal premium, we will
   4. We will mail or deliver our notice to the first              mail or deliver to the first Named Insured writ-
      Named lnsured's last mailing address known to                ten notice of our intent to increase the premium
      us. Notice of cancellation will state the specific           at least 30 days before the effective date of the
      reasons for cancellation.                                    premium increase.
   5. Notice of cancellation will state the effective           Any notice of nonrenewal or renewal premium in-
      date of cancellation. The policy period will end          crease will be mailed or delivered to the first
      on that date.                                             Named I nsured's last known address. If notice is
                                                                mailed, it will be by registered or first class mail.
   6. If this policy is cancelled, we will send the first       Proof of mailing will be sufficient proof of notice.
      Named Insured any premium refund due. If we
      cancel, the refund will be pro rata and will be
      returned within 10 business days after the ef-
      fective date of cancellation. If the first Named
      Insured cancels, the refund may be less than
      pro rata and will be returned within 30 days af-
      ter the effective date of cancellation. The can-
      cellation will be effective even if we have not
      made or offered a refund




Page 2 of 2                                 © ISO Properties, Inc., 2006                                IL 02 46 09 07      □
            Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 8 of 52



                                                                                                    IL09100702

                                  PENNSYLVANIA NOTICE
An Insurance Company, its agents, employees, or              The Act does not apply
service contractors acting on its behalf, may provide        1. If the injury, death or loss occurred during the
services to reduce the likelihood of injury, death or           actual performance of the services and was
loss. These services may include any of the following           caused by the negligence of the Insurance Com-
or related services incident to the application for,            pany, its agents, employees or service contractors;
issuance, renewal or continuation of, a policy of insur-
ance:                                                        2. To consultation services required to be performed
                                                                under a written service contract not related to a
1. Surveys,
                                                                policy of insurance; or
2. Consultation or advice; or                                3. If any acts or omissions of the Insurance Compa-
3. Inspections.                                                 ny, its agents, employees or service contractors
The "Insurance Consultation Services Exemption Act"             are judicially determined to constitute a crime, ac-
of Pennsylvania provides that the Insurance Compa-              tual malice, or gross negligence.
ny, its agents, employees or service contractors acting
on its behalf, is not liable for damages from injury,
death or loss occurring as a result of any act or omis-
sion by any person in the furnishing of or the failure to
furnish these services




                                            Instruction to Policy Writers
 Attach the Pennsylvania Notice to all new and renewal certificates insurinq risks located in Pennsylvania.




IL09100702                                  © ISO Properties, Inc, 2001                                 Page 1 of 1    □
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 9 of 52



                                                                                                  IL 00 03 07 02

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                             CALCULATION OF PREMIUM
This endorsement modifies insurance provided under the following:

   BOILER AND MACHINERY COVERAGE PART
   CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL INLAND MARINE COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART
   CRIME AND FIDELITY COVERAGE PART
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   PROFESSIONAL LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART


The following is added:
The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued.
On each renewal, continuation, or anniversary of the effective date of this policy, we will compute the premium in
accordance with our rates and rules then in effect.




IL 00 03 07 02                            © ISO Properties, Inc, 2001                                 Page 1 of 1    □
            Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 10 of 52



                                                                                                    IL00171198


                           COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.

A.Cancellation                                                       b. Give you reports on the conditions we find;
   1. The first Named Insured shown in the Declara-                     and
      tions may cancel this policy by mailing or de-                 c. Recommend changes.
      livering to us advance written notice of cancel-           2. We are not obligated to make any inspections,
      lation.                                                       surveys, reports or recommendations and any
   2. We may cancel this policy by mailing or deliv-                such actions we do undertake relate only to in-
      ering to the first Named Insured written notice               surability and the premiums to be charged. We
      of cancellation at least:                                     do not make safety inspections. We do not un-
       a. 10 days before the effective date of cancel-              dertake to perform the duty of any person or
          lation if we cancel for nonpayment of pre-                organization to provide for the health or safety
          mium; or                                                  of workers or the public. And we do not warrant
                                                                    that conditions:
       b. 30 days before the effective date of cancel-
          lation if we cancel for any other reason.                  a. Are safe or healthful; or
   3. We will mail or deliver our notice to the first                b. Comply with laws, regulations, codes or
      Named lnsured's last mailing address known to                     standards.
       US                                                        3. Paragraphs 1. and 2. of this condition apply
   4. Notice of cancellation will state the effective               not only to us, but also to any rating, advisory,
      date of cancellation. The policy period will end              rate service or similar organization which
      on that date.                                                 makes insurance inspections, surveys, reports
                                                                    or recommendations.
   5. If this policy is cancelled, we will send the first
      Named Insured any premium refund due. If we                4. Paragraph 2. of this condition does not apply
      cancel, the refund will be pro rata. If the first             to any inspections, surveys, reports or recom-
      Named Insured cancels, the refund may be                      mendations we may make relative to certifica-
      less than pro rata. The cancellation will be ef-              tion, under state or municipal statutes, ordi-
      fective even if we have not made or offered a                 nances or regulations, of boilers, pressure ves-
      refund.                                                       sels or elevators.
   6. If notice is mailed, proof of mailing will be suf-      E.Premiums
      ficient proof of notice.                                   The first Named Insured shown in the Declara-
B.Changes                                                        tions:
   This policy contains all the agreements between               1. Is responsible for the payment of all premiums;
   you and us concerning the insurance afforded.                    and
   The first Named Insured shown in the Declara-                 2. Will be the payee for any return premiums we
   tions is authorized to make changes in the terms                 pay.
   of this policy with our consent This policy's terms        F.Transfer Of Your Rights And Duties Under
   can be amended or waived only by endorsement                  This Policy
   issued by us and made a part of this policy.
                                                                 Your rights and duties under this policy may not
C.Examination Of Your Books And Records                          be transferred without our written consent except
   We may examine and audit your books and rec-                  in the case of death of an individual named in-
   ords as they relate to this policy at any time during         sured.
   the policy period and up to three years afterward.            If you die, your rights and duties will be trans-
D.lnspections And Surveys                                        ferred to your legal representative but only while
   1. We have the right to:                                      acting within the scope of duties as your legal rep-
                                                                 resentative. Until your legal representative is ap-
       a. Make inspections and surveys at any lime;              pointed, anyone having proper temporary custody
                                                                 of your property will have your rights and duties
                                                                 but only with respect to that property.




IL00171198                       Copyright, Insurance Services Office, Inc., 1998                       Page 1 of 1
     Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 11 of 52




         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                             POLICY CHANGES

   Policy Number                    Policy Changes Effective        Company
   072036                           02/03/2014                      White Pine Insurance Company

   Named Insured                                                    Authorized Representative
   Michael Graff Trucking LLC                                       A.L Kayafas Agencies Inc.



   Coverage Parts Affected:
   All


                                                     Changes

   Removing First National Bank of PA




   Old Annual Premium              $3, 187
   New Annual Premium              $3, 187
   Premium for this Endorsement    $0




                                                                    Authorized Representative Signature




IL 12011185                     Copyright, Insurance Services Office, Inc., 1983
                              Copyright, ISO Commercial Risk Services, Inc., 1983
      Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 12 of 52




            ADDITIONAL CONDITION, PROVISION AND/OR STIPULATION

This endorsement, effective Monday, February 03, 2014, forms a part of policy No. 072036.


issued to Michael Graff Trucking LLC

by White Pine Insurance Company

In consideration of the premium charged, it is hereby understood and agreed that material failure
on the part of the insured to comply with safety standards and loss control recommendations
may constitute a basis for cancellation.

MCI-187
                  Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 13 of 52


POLICY NUMBER:       072036                                                      COMMERCIAL PROPERTY DECLARATION

                           COMMERCIAL PROPERTY DECLARATION
White Pine Insurance                                            A. L. Kayafas Agencies Inc.
209 Georgian Place                                              P. 0. Box 115
Somerset, PA 15501                                              Wampum, PA 16157-0000
Phone 814-445-8905 / Fax 814-445-3495
information@whitepineins.com

Named Insured:          Michael Graff Trucking LLC


Mailing Address:        269 Route 908
                        Natrona Heights, PA 15065-0000


Policy Period:          2/3/2014 to 2/3/2015 at 12:01 A.M. Standard Time at your mailing address above.
                                                                    □Checked If Supplemental Declarations Is Attached
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY,
WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED IN THIS POLICY.

I DESCRIPTION OF PREMISES
 Prem.     Bldg.
 No.       No.         Location                                             Construction                Occupancy
    1        1         269 Route 908                                           Frame                0933 - Motor Vehicle
                       Natrona Heights (Harrison Twp.), PA                                           & Aircraft Repair, w
                       150650000                                                                        or w/o Sales


 COVERAGES PROVIDED                       Insurance At The Described Premises Applies Only For Coverages
                                          For Which A Limit Of Insurance is Shown

 Prem. Bldg.                           Limit of         Covered
 No.   No.   Coverage                  Insurance        Causes Of Loss Coinsurance*           Premium     Deductible
   1     1   Building                       $400,000 Special Form                     90% $2,134              $1,000
                  Business Personal          $65,000 Special Form                     90% $689                $1,000
                  Property




                                      *If Extra Expense Coverage, Limits On Loss Payment


 OPTIONAL COVERAGES                          Applicable Only When Entries Are Made In The Schedule Below

 Prem.    Bldg.                                  Agreed Value                            Replacement Cost (X)
 No.      No.        Exp. Date            Cov.                    Amount      Building    Pers. Prop. Incl. "Stock"

    1       1                                                                     X             X              X



MCl-191 (6-12)
                 Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 14 of 52

 Inflation Guard (%)       Monthly Limit Of           Maximum Period     **Extended Period
 Bldg.     Pers. Prop.      Indemnity (Fraction)      Of Indemnity (X)    Of Indemnity (Days)
  N/A            N/A               N/A

                           **Applies to Business Income Only


I MORTGAGEHOLDERS
  Prem. Bldg.
  No.   No.                Mortgageholder Name And Mailing Address




MCl-191 (6-12)
                 Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 15 of 52


I FORMS APPLICABLE
Forms and Endorsements made part of this policy at time of issue:
                          Description                                                Premium
                          CP0010 (10-12) Building and Personal Property Coverage
                          Form
                          CP0090 (07-88) Commercial Property Conditions

                          IL0031 (01-06) Exclusion of Terrorism Involving Nuclear,
                          Biological or Chemical Terrorism
                          IL0166 (09-07) Pennsylvania Changes - Actual Cash Value

                          MCI-HSB-CP (01-07) Commercial Property Equipment           $76
                          Breakdown Coverage
                          CP1030 (10-12) Causes of Loss - Special Form

                          IL0935 (07-02) Exclusion of Certain Computer Related
                          Losses

THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS AND COVERAGE
FORM(S) AND ANY ENDORSEMENT(S), COMPLETE THE ABOVE NUMBERED POLICY.




MCl-191 (6-12)
    Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 16 of 52

POLICY NUMBER:          072036                                      COMMERCIAL GENERAL LIABILITY

        COMMERCIAL GENERAL LIABILITY DECLARATION
White Pine Insurance                                 A. L. Kayafas Agencies Inc.
209 Georgian Place                                   P. 0. Box 115
Somerset, PA 15501                                   Wampum, PA 16157-0000
Phone 814-445-8905 / Fax 814-445-3495
information@whitepineins.com


Named Insured:              Michael Graff Trucking LLC


Mailing Address:            269 Route 908
                            Natrona Heights, PA 15065-0000


Policy Period:              2/3/2014 to 2/3/2015 at 12:01 A.M. Standard Time at your
                            mailing address above.


Change Effective:           2/3/2014
IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS
OF THIS POLICY, WE AGREE WITH YOU TO PROVIDE THE INSURANCE AS STATED
IN THIS POLICY.
 I                         LIMITS OF INSURANCE
  General Aggregate Limit (Other Than Products-Completed Operations) $1,000,000
                         Products/Completed Operations Aggregate Limit     Included
                                     Personal & Advertising Injury Limit $1,000,000 Any one person or
                                                                                    organization
                                                 Each Occurrence Limit $1,000,000
                                                  Damage to Premises       $50,000 Any one premises
                                                 Medical Expense Limit      $5,000 Any one person
                                  DESCRIPTION OF BUSINESS
FORM OF BUSINESS:
[Individual  [Partnership              [Corporation       [ILLC          []Joint Venture      Other
                           ALL PREMISES YOU OWN, RENT OR OCCUPY
        Loe#          DBA                            Address

          1                                          269 Route 908
                                                     Natrona Heights (Harrison Twp.), PA
                                                     15065-0000
                                    CLASSIFICATION AND PREMIUM
                                                                                           ADVANCE
 Loe #        Class Code             Premium Base                              RATE        PREMIUM
    1         99793 - 99793 -           (p) 5.2000           Prem/Ops:        46.101             $288
              Truckers
                                                      Prod/Comp Ops:            0.000               $0
                                                      Total Advance Premium:                    $288




MCI-192 (6-12)
      Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 17 of 52


                                           ENDORSEMENTS
Forms and Endorsements made part of this policy at time of issue:

            Description                                                           Premium
            CG0001 (04-13) Commercial General Liability Form

            CG2101 (11-85) Exclusion - Athletics or Sports Participants

            CG2139 (10-93) Contractual Liability Limitation

            CG2146 (07-98) Abuse and Molestation Exclusion

            CG2147 (12-07) Employment-Related Practices Exclusion

            CG2167 (12-04) Fungi and Bacteria Exclusion

            CG2174 (12-02) Exclusion Of Certified Acts Of Terrorism And Other
            Nuclear, Biological Or Chemical Acts Of Terrorism
            CG2196 (03-05) Silica or Silica-Related Dust Exclusion

            IL0021 (09-08) Nuclear Energy Liability Exclusion Endorsement

            MCI-CG-AAW (01-06) Aircraft, Auto, Watercraft Exclusion

            MCI-CG-AMEPNotice (12-13) Policyholder Notice Abuse And Molestation
            Exclusion
            MCI-CG-AS (01-10) Asbestos Exclusion

            MCI-CG-CE (01-10) Injury To Independent Contractors Et AI Exclusion

            MCI-CG-LX (11-99) Liquor Exclusion

            MCI-CG-OCC (08-11) Expanded Occurrence Endorsement

            CG2144 (07-98) Limitation of Coverage to Designated Premises

            MCI-LX (10-92) Exclusion - Lead Contamination

 THESE DECLARATIONS, TOGETHER WITH THE COMMON POLICY CONDITIONS
 AND COVERAGE FORM(S) AND ANY ENDORSEMENT(S), COMPLETE THE ABOVE
 NUMBERED POLICY.




MCI-192 (6-12)
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 18 of 52



                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                          CG 00 01 0413

   COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage.             (2) The "bodily injury" or "property damage"
Read the entire policy carefully to determine rights,                occurs during the policy period; and
duties and what is and is not covered.                           (3) Prior to the policy period, no insured listed
Throughout this policy the words "you" and "your"                    under Paragraph 1. of Section II -- Who Is
refer to the Named Insured shown in the Declarations,                An Insured and no "employee" authorized
and any other person or organization qualifying as a                 by you to give or receive notice of an
Named Insured under this policy. The words "we"                      "occurrence" or claim, knew that the "bodily
"us" and "our" refer to the company providing this                   injury" or "property damage" had occurred,
insurance.                                                           in whole or in part. If such a listed insured
The word "insured" means any person or organization                  or authorized "employee" knew, prior to the
qualifying as such under Section II - Who Is An                      policy period, that the "bodily injury" or
Insured.                                                             "property damage" occurred, then any
                                                                     continuation, change or resumption of such
other words and phrases that appear in quotation                     "bodily injury" or "property damage" during
marks have special meaning. Refer to Section V --                    or after the policy period will be deemed to
Definitions.                                                         have been known prior to the policy period.
SECTION I- COVERAGES                                          c. "Bodily injury" or "property damage" which
COVERAGE A - BODILY INJURY AND PROPERTY                           occurs during the policy period and was not,
DAMAGE LIABILITY                                                  prior to the policy period, known to have
                                                                  occurred by any insured listed under
1. Insuring Agreement
                                                                  Paragraph 1. of Section II -Who Is An Insured
   a. We will pay those sums that the insured                     or any "employee" authorized by you to give or
      becomes legally obligated to pay as damages                 receive notice of an "occurrence" or claim,
      because of "bodily injury" or "property damage"             includes   any    continuation,    change    or
      to which this insurance applies. We will have               resumption of that "bodily injury" or "property
      the right and duty to defend the insured against            damage" after the end of the policy period.
      any "suit" seeking those damages. However,
                                                              d. "Bodily injury" or "property damage" will be
      we will have no duty to defend the insured
      against any "suit" seeking damages for "bodily             deemed to have been known to have occurred
                                                                 at the earliest time when any insured listed
      injury" or "property damage" to which this
                                                                 under Paragraph 1. of Section II -- Who Is An
      insurance does not apply. We may, at our
                                                                 Insured or any "employee" authorized by you to
      discretion, investigate any "occurrence" and
                                                                 give or receive notice of an "occurrence" or
      settle any claim or "suit" that may result. But:
                                                                 claim:
     (1) The amount we will pay for damages is
         limited as described in Section Ill - Limits            (1) Reports all, or any part, of the "bodily injury"
         Of Insurance; and                                           or "property damage" to us or any other
                                                                     insurer;
     (2) Our right and duty to defend ends when we
                                                                 (2) Receives a written or verbal demand or
         have used up the applicable limit of
                                                                     claim for damages because of the "bodily
         insurance in the payment of judgments or
                                                                     injury" or "property damage"; or
         settlements under Coverages A or B or
         medical expenses under Coverage C.                      (3) Becomes aware by any other means that
      No other obligation or liability to pay sums or                "bodily injury" or "property damage" has
                                                                     occurred or has begun to occur.
      perform acts or services is covered unless
      explicitly provided for under Supplementary             e. Damages because of "bodily injury" include
      Payments -- Coverages A and B.                              damages claimed          by any person or
                                                                  organization for care, loss of services or death
   b. This insurance applies to "bodily injury" and
                                                                  resulting at any time from the "bodily injury"
      "property damage" only if:
     (1) The "bodily injury" or "property damage" is
         caused by an "occurrence" that takes place
         in the "coverage territory"




CG 00 01 0413                        © Insurance Services Office, Inc., 2012                          Page 1 of 16
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 19 of 52




2. Exclusions                                                       This exclusion applies even if the claims
   This insurance does not apply to:                                against any insured allege negligence or other
                                                                    wrongdoing in:
   a. Expected Or Intended Injury
                                                                       (a) The supervision, hiring, employment,
      "Bodily injury" or "property damage" expected                        training or monitoring of others by that
      or intended from the standpoint of the insured.                      insured; or
      This exclusion does not apply to "bodily injury"
      resulting from the use of reasonable force to                    (b) Providing    or  failing  to   provide
      protect persons or property.                                         transportation with respect to any
                                                                           person that may be under the influence
   b. Contractual Liability                                                of alcohol;
      "Bodily injury" or "property damage" for which                if the "occurrence" which caused the "bodily
      the insured is obligated to pay damages by                    injury" or "property damage", involved that
      reason of the assumption of liability in a                    which is described in Paragraph (1 ), (2) or (3)
      contract or agreement. This exclusion does not                above
      apply to liability for damages
                                                                   However, this exclusion applies only if you are
     (1) That the insured would have in the absence                in the business of manufacturing, distributing,
         of the contract or agreement; or                          selling,    serving     or furnishing alcoholic
     (2) Assumed in a contract or agreement that is                beverages. For the purposes of this exclusion,
         an "insured contract'', provided the "bodily              permitting a person to bring alcoholic
         injury" or "property damage" occurs                       beverages on your premises, for consumption
         subsequent to the execution of the contract               on your premises, whether or not a fee is
         or agreement. Solely for the purposes of                  charged or a license is required for such
         liability assumed in an "insured contract",               activity, is not by itself considered the business
         reasonable attorneys' fees and necessary                  of selling, serving or furnishing alcoholic
         litigation expenses incurred by or for a party            beverages
         other than an insured are deemed to be                 d. Workers' Compensation And Similar Laws
         damages because of "bodily injury" or
         "property damage", provided:                               Any obligation of the insured under a workers'
                                                                    compensation,       disability  benefits    or
        (a) Liability to such party for, or for the cost            unemployment compensation law or any
            of, that party's defense has also been                  similar law.
            assumed in the same "insured contract'';
            and                                                 e. Employer's Liability
        (b) Such attorneys' fees and litigation                     "Bodily injury" to:
            expenses are for defense of that party                 (1) An "employee" of the insured arising out of
            against a civil or alternative dispute                     and in the course of:
            resolution proceeding in which damages                    (a) Employment by the insured; or
            to which this insurance applies are
            alleged                                                   (b) Performing duties related to the conduct
                                                                          of the insured's business; or
   c. Liquor Liability
                                                                   (2) The spouse, child, parent, brother or sister
      "Bodily injury" or "property damage" for which                   of that "employee" as a consequence of
      any insured may be held liable by reason of:                     Paragraph (1) above.
     (1) Causing or contributing to the intoxication of            This exclusion applies whether the insured
         any person;                                               may be liable as an employer or in any other
     (2) The furnishing of alcoholic beverages to a                capacity and to any obligation to share
         person under the legal drinking age or                    damages with or repay someone else who
         under the influence of alcohol; or                        must pay damages because of the injury.
     (3) Any statute, ordinance or regulation relating             This exclusion does not apply to liability
         to the sale, gift, distribution or use of                 assumed by the insured under an "insured
         alcoholic beverages.                                      contract"




Page 2 of 16                           © Insurance Services Office, Inc., 2012                     CG 00 01 0413
         Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 20 of 52




   f. Pollution                                                    (d) At or from any premises, site or location
     (1) "Bodily injury" or "property damage" arising                  on which any insured or any contractors
         out of the actual, alleged or threatened                      or subcontractors working directly or
         discharge, dispersal, seepage, migration,                     indirectly on any insured's behalf are
         release or escape of "pollutants":                            performing operations if the "pollutants"
                                                                       are brought on or to the premises, site
        (a) At or from any premises, site or location                  or location in connection with such
            which is or was at any time owned or                       operations by such insured, contractor
            occupied by, or rented or loaned to, any                   or    subcontractor.   However,      this
            insured. However, this subparagraph                        subparagraph does not apply to:
            does not apply to:
                                                                       (i) "Bodily injury" or "property damage"
            (i) "Bodily injury" if sustained within a                      arising out of the escape of fuels,
                building and caused by smoke,                              lubricants or other operating fluids
                fumes, vapor or soot produced by or                        which are needed to perform the
                originating from equipment that is                         normal     electrical,  hydraulic    or
                used to heat, cool or dehumidify the                       mechanical functions necessary for
                building, or equipment that is used to                     the operation of "mobile equipment"
                heat water for personal use, by the                        or its parts, if such fuels, lubricants
                building's occupants or their guests;                      or other operating fluids escape from
           (ii) "Bodily injury" or "property damage"                       a vehicle part designed to hold, store
                for which you may be held liable, if                       or receive them. This exception does
                you are a contractor and the owner                         not apply if the "bodily injury" or
                or lessee of such premises, site or                        "property damage" arises out of the
                location has been added to your                            intentional discharge, dispersal or
                policy as an additional insured with                       release of the fuels, lubricants or
                respect to your ongoing operations                         other operating fluids, or if such
                performed for that additional insured                      fuels, lubricants or other operating
                at that premises, site or location and                     fluids are brought on or to the
                such premises, site or location is not                     premises, site or location with the
                and never was owned or occupied                            intent that they be discharged,
                by, or rented or loaned to, any                            dispersed or released as part of the
                insured, other than that additional                        operations being performed by such
                insured; or                                                insured, contractor or subcontractor;
           (iii) "Bodily injury" or "property damage"                  (ii) "Bodily injury" or "property damage"
                 arising out of heat, smoke or fumes                        sustained within a building and
                 from a "hostile fire";                                     caused by the release of gases,
        (b) At or from any premises, site or location
                                                                            fumes or vapors from materials
            which is or was at any time used by or                          brought into      that   building    in
            for any insured or others for the                               connection with operations being
            handling, storage, disposal, processing                         performed by you or on your behalf
            or treatment of waste;                                          by a contractor or subcontractor; or

        (c) Which are or were at any time                             (iii) "Bodily injury" or "property damage"
            transported, handled, stored, treated,                          arising out of heat, smoke or fumes
            disposed of, or processed as waste by                           from a "hostile fire".
            or for:                                                (e) At or from any premises, site or location
            (i) Any insured; or                                        on which any insured or any contractors
                                                                       or subcontractors working directly or
           (ii) Any person or organization for whom                    indirectly on any insured's behalf are
                you may be legally responsible; or                     performing operations if the operations
                                                                       are to test for, monitor, clean up,
                                                                       remove, contain, treat, detoxify or
                                                                       neutralize, or in any way respond to, or
                                                                       assess the effects of, "pollutants".




CG 00 01 04 13                      © Insurance Services Office, Inc., 2012                         Page 3 of 16
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 21 of 52




     (2) Any loss, cost or expense arising out of                  (5) "Bodily injury" or "property damage" arising
         any:                                                          out of:
         (a) Request, demand, order or statutory or                   (a) The     operation    of    machinery   or
             regulatory requirement that any insured                      equipment that is attached to, or part of,
             or others test for, monitor, clean up,                       a land vehicle that would qualify under
             remove, contain, treat, detoxify or                          the definition of "mobile equipment" if it
             neutralize, or in any way respond to, or                     were not subject to a compulsory or
             assess the effects of, "pollutants"; or                      financial responsibility law or other
         (b) Claim or suit by or on behalf of a                           motor vehicle insurance law where it is
             governmental authority for damages                           licensed or principally garaged; or
             because of testing for, monitoring,                      (b) The operation of any of the machinery
             cleaning up, removing, containing,                           or equipment listed in Paragraph f.(2) or
             treating, detoxifying or neutralizing, or in                 f.(3) of the definition of "mobile
             any way responding to, or assessing the                      equipment"
             effects of, "pollutants"                           h. Mobile Equipment
         However, this paragraph does not apply to                  "Bodily injury" or "property damage" arising out
         liability for damages because of "property                 of:
         damage" that the insured would have in the
         absence of such request, demand, order or                 (1) The transportation of "mobile equipment" by
         statutory or regulatory requirement, or such                  an "auto" owned or operated by or rented or
         claim or "suit" by or on behalf of a                          loaned to any insured; or
         governmental authority.                                   (2) The use of "mobile equipment" in, or while
   g. Ai re raft, Auto Or Watercraft                                   in practice for, or while being prepared for,
                                                                       any prearranged racing, speed, demolition,
      "Bodily injury" or "property damage" arising out                 or stunting activity.
      of the ownership, maintenance, use or
      entrustment to others of any aircraft, "auto" or           i. War
      watercraft owned or operated by or rented or                  "Bodily injury" or "property damage", however
      loaned to any insured. Use includes operation                 caused, arising, directly or indirectly, out of:
      and "loading or unloading"
                                                                   (1) War, including undeclared or civil war;
      This exclusion applies even if the claims
                                                                   (2) Warlike action by a military force, including
      against any insured allege negligence or other
                                                                       action in hindering or defending against an
      wrongdoing      in the supervision,       hiring,                actual or expected attack, by any
      employment, training or monitoring of others by
                                                                       government, sovereign or other authority
      that insured, if the "occurrence" which caused
                                                                       using military personnel or other agents; or
      the "bodily injury" or "property damage"
      involved the ownership, maintenance, use or                  (3) Insurrection, rebellion, revolution, usurped
      entrustment to others of any aircraft, "auto" or                 power, or action taken by governmental
      watercraft that is owned or operated by or                       authority in hindering or defending against
      rented or loaned to any insured.                                 any of these.
      This exclusion does not apply to:                          j. Damage To Property
     (1) A watercraft while ashore on premises you                  "Property damage" to:
         own or rent;                                              (1) Property you own, rent, or occupy, including
     (2) A watercraft you do not own that is:                          any costs or expenses incurred by you, or
                                                                       any other person, organization or entity, for
         (a) Less than 26 feet long; and
                                                                       repair,     replacement,      enhancement,
         (b) Not being used to carry persons or                        restoration or maintenance of such property
             property for a charge;                                    for any reason, including prevention of
     (3) Parking an "auto" on, or on the ways next                     injury to a person or damage to another's
         to, premises you own or rent, provided the                    property;
         "auto" is not owned by or rented or loaned                (2) Premises you sell, give away or abandon, if
         to you or the insured;                                        the "property damage" arises out of any
     (4) Liability assumed under any "insured                          part of those premises;
         contract'' for the ownership, maintenance or              (3) Property loaned to you;
         use of aircraft or watercraft; or




Page 4 of 16                           © Insurance Services Office, Inc., 2012                     CG 00 01 0413
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 22 of 52




     (4) Personal property in the care, custody or                 This exclusion does not apply to the loss of use
         control of the insured;                                   of other property arising out of sudden and
     (5) That particular part of real property on
                                                                   accidental physical injury to "your product" or
         which you or        any    contractors     or             "your work" after it has been put to its intended
         subcontractors working directly or indirectly             use.
         on your behalf are performing operations, if           n. Recall Of Products, Work Or Impaired
         the "property damage" arises out of those                 Property
         operations; or                                            Damages claimed for any loss, cost or
     (6) That particular part of any property that                 expense incurred by you or others for the loss
         must be restored, repaired or replaced                    of use, withdrawal, recall, inspection, repair,
         because "your work" was incorrectly                       replacement, adjustment, removal or disposal
         performed on it.                                          of:
     Paragraphs (1), (3) and (4) of this exclusion do              (1) "Your product";
     not apply to "property damage" (other than                    (2) "Your work"; or
     damage by fire) to premises, including the
     contents of such premises, rented to you for a                (3) "Impaired property";
     period of seven or fewer consecutive days. A                  if such product, work, or property is withdrawn
     separate limit of insurance applies to Damage                 or recalled from the market or from use by any
     To Premises Rented To You as described in                     person or organization because of a known or
     Section III -- Limits Of Insurance.                           suspected defect, deficiency, inadequacy or
      Paragraph (2) of this exclusion does not apply               dangerous condition in it.
      if the premises are "your work" and were never            o. Personal And Advertising Injury
      occupied, rented or held for rental by you.                  "Bodily injury" arising out of "perscnal and
      Paragraphs (3), (4), (5) and (6) of this                     advertising injury"
      exclusion do not apply to liability assumed
                                                                p. Electronic Data
      under a sidetrack agreement.
                                                                   Damages arising out of the loss of, loss of use
      Paragraph (6) of this exclusion does not apply               of, damage to, corruption of, inability to access,
      to "property damage" included in the "products-              or inability to manipulate electronic data.
      completed operations hazard"
                                                                   However, this exclusion does not apply to
  k. Damage To Your Product                                        liability for damages because of "bodily injury"
      "Property damage" to "your product" arising out              As used in this exclusion, electronic data
      of it or any part of it.                                     means information, facts or programs stored as
   I. Damage To Your Work                                          or on, created or used on, or transmitted to or
      "Property damage" to "your work" arising out of              from computer software, including systems and
      it or any part of it and included in the "products-          applications software, hard or floppy disks, CD-
      completed operations hazard".                                ROMs, tapes, drives, cells, data processing
                                                                   devices or any other media which are used
      This exclusion does not apply if the damaged                 with electronically controlled equipment.
      work or the work out of which the damage
      arises was performed on your behalf by a                  q. Recording And Distribution Of Material Or
      subcontractor.                                               Information In Violation Of Law
  m. Damage To Impaired Property Or Property                       "Bodily injury" or "property damage" arising
       Not Physically Injured                                      directly or indirectly out of any action or
                                                                   omission that violates or is alleged to violate:
      "Property damage" to "impaired property" or
      property that has not been physically injured,               (1) The Telephone Consumer Protection Act
      arising out of:                                                  (TCPA), including any amendment of or
                                                                       addition to such law;
     (1) A defect, deficiency, inadequacy or
           dangerous condition in "your product" or                (2) The CAN-SPAM Act of 2003, including any
           "your work"; or                                             amendment of or addition to such law;
     (2) A delay or failure by you or anyone acting                (3) The Fair Credit Reporting Act (FCRA), and
         on your behalf to perform a contract or                       any amendment of or addition to such law,
         agreement in accordance with its terms.                       including the Fair and Accurate Credit
                                                                       Transactions Act (FACTA); or




CG 00 01 0413                          © Insurance Services Office, Inc., 2012                         Page 5 of 16
             Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 23 of 52




     (4) Any    federal, state or local statute,           2. Exclusions
         ordinance or regulation, other than the              This insurance does not apply to:
         TCPA, CAN-SPAM Act of 2003 or FCRA
         and their amendments and additions, that              a. Knowing Violation Of Rights Of Another
         addresses, prohibits, or limits the printing,            "Personal and advertising injury" caused by or
         dissemination,     disposal,       collecting,           at the direction of the insured with the
         recording,      sending,        transmitting,            knowledge that the act would violate the rights
         communicating or distribution of material or             of another and would inflict "personal and
         information.                                             advertising injury"
   Exclusions c. through n. do not apply to damage            b. Material Published With Knowledge Of
   by fire to premises while rented to you or                    Falsity
   temporarily occupied by you with permission of the
                                                                  "Personal and advertising injury" arising out of
   owner. A separate limit of insurance applies to this
                                                                  oral or written publication, in any manner, of
   coverage as described in Section Ill - Limits Of
                                                                  material, if done by or at the direction of the
   Insurance.
                                                                  insured with knowledge of its falsity.
COVERAGE B-PERSONAL AND ADVERTISING
                                                              c. Material Published Prior To Policy Period
INJURY LIABILITY
                                                                  "Personal and advertising injury" arising out of
1. Insuring Agreement
                                                                  oral or written publication, in any manner, of
   a. We will    pay those sums that the insured                  material whose first publication took place
      becomes legally obligated to pay as damages                 before the beginning of the policy period.
      because of "personal and advertising injury" to
                                                              d. Criminal Acts
      which this insurance applies. We will have the
      right and duty to defend the insured against                "Personal and advertising injury" arising out of
      any "suit" seeking those damages. However,                  a criminal act committed by or at the direction
      we will have no duty to defend the insured                  of the insured.
      against any "suit" seeking damages for                  e. Contractual Liability
      "personal and advertising injury" to which this
      insurance does not apply. We may, at our                    "Personal and advertising injury" for which the
      discretion, investigate any offense and settle              insured has assumed liability in a contract or
      any claim or "suit" that may result. But:                   agreement. This exclusion does not apply to
                                                                  liability for damages that the insured would
     (1) The amount we will pay for damages is                    have in the absence of the contract or
         limited as described in Section Ill - Limits             agreement.
         Of Insurance; and
                                                               f. Breach Of Contract
     (2) Our right and duty to defend end when we
         have used up the applicable limit of                     "Personal and advertising injury" arising out of
         insurance in the payment of judgments or                 a breach of contract, except an implied
         settlements under Coverages A or B or                    contract to use another's advertising idea in
         medical expenses under Coverage C.                       your "advertisement"

      No other obligation or liability to pay sums or         g. Quality Or Performance Of Goods -- Failure
                                                                 To Conform To Statements
      perform acts or services is covered unless
      explicitly provided for under Supplementary                 "Personal and advertising injury" arising out of
      Payments -- Coverages A and B.                              the failure of goods, products or services to
   b. This   insurance applies to "personal and                   conform with any statement of quality or
      advertising injury" caused by an offense arising            performance made in your "advertisement"
      out of your business but only if the offense was        h. Wrong Description Of Prices
      committed in the "coverage territory" during the            "Personal and advertising injury" arising out of
      policy period.                                              the wrong description of the price of goods,
                                                                  products   or   services    stated     in  your
                                                                  "advertisement"




Page 6 of 16                         © Insurance Services Office, Inc., 2012                      CG 00 01 0413
         Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 24 of 52




   i. Infringement Of Copyright, Patent,                        n. Pollution-related
     Trademark Or Trade Secret                                      Any loss, cost or expense arising out of any:
     "Personal and advertising injury" arising out of              (1) Request, demand, order or statutory or
     the    infringement    of    copyright,    patent,                regulatory requirement that any insured or
     trademark, trade secret or other intellectual                     others test for, monitor, clean up, remove,
      property rights. Under this exclusion, such                      contain, treat, detoxify or neutralize, or in
     other intellectual property rights do not include                 any way respond to, or assess the effects
     the use of another's advertising idea in your                     of, "pollutants"; or
     "advertisement"
                                                                   (2) Claim or suit by or on behalf of a
     However, this exclusion does not apply to                         governmental      authority   for  damages
     infringement, in your "advertisement", of                         because of testing for, monitoring, cleaning
     copyright, trade dress or slogan.                                 up,     removing,     containing,   treating,
   j. Insureds In Media And Internet Type                              detoxifying or neutralizing, or in any way
      Businesses                                                       responding to, or assessing the effects of,
     "Personal and advertising injury" committed by                    "pollutants".
     an insured whose business is:                              o. War
    (1) Advertising,   broadcasting,     publishing   or            "Personal and advertising injury", however
        telecasting;                                                caused, arising, directly or indirectly, out of:
    (2) Designing or determining content of web                    (1) War, including undeclared or civil war;
        sites for others; or                                       (2) Warlike action by a military force, including
    (3) An Internet search, access,         content or                 action in hindering or defending against an
        service provider.                                              actua I or expected attack, by any
     However, this exclusion does not apply to                         government, sovereign or other authority
     Paragraphs 14.a., b. and c. of "personal and                      using military personnel or other agents; or
     advertising injury" under the Definitions                     (3) Insurrection, rebellion, revolution, usurped
     section.                                                          power, or action taken by governmental
     For the purposes of this exclusion, the placing                   authority in hindering or defending against
     of frames, borders or links, or advertising, for                  any of these.
     you or others anywhere on the Internet, is not             p. Recording And Distribution Of Material Or
     by itself, considered the business of                         Information In Violation Of Law
     advertising,  broadcasting,     publishing    or               "Personal and advertising injury" arising
     telecasting.                                                   directly or indirectly out of any action or
  k. Electronic Chatrooms Or Bulletin Boards                        omission that violates or is alleged to violate:
     "Personal and advertising injury" arising out of              (1) The Telephone Consumer Protection Act
     an electronic chatroom or bulletin board the                      (TCPA), including any amendment of or
     insured hosts, owns, or over which the insured                    addition to such law;
     exercises control.                                            (2) The CAN-SPAM Act of 2003, including any
   I. Unauthorized Use Of Another's Name Or                            amendment of or addition to such law;
      Product                                                      (3) The Fair Credit Reporting Act (FCRA), and
     "Personal and advertising injury" arising out of                  any amendment of or addition to such law,
     the unauthorized use of another's name or                         including the Fair and Accurate Credit
     product in your e-mail address, domain name                       Transactions Act (FACTA); or
     or metatag, or any other similar tactics to                   (4) Any federal, state or local statute,
     mislead another's potential customers.                            ordinance or regulation, other than the
  m. Pollution                                                         TCPA, CAN-SPAM Act of 2003 or FCRA
     "Personal and advertising injury" arising out of                  and their amendments and additions, that
     the actual, alleged or threatened discharge,                      addresses, prohibits, or limits the printing,
     dispersal, seepage, migration, release or                         dissemination,     disposal,       collecting,
     escape of "pollutants" at any time.                               recording,     sending,         transmitting,
                                                                       communicating or distribution of material or
                                                                       information.




CG 00 01 0413                          © Insurance Services Office, Inc., 2012                         Page 7 of 16
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 25 of 52




COVERAGE C- MEDICAL PAYMENTS                                   d. Workers' Compensation And Similar Laws
1. Insuring Agreement                                             To a person, whether or not an "employee" of
   a. We will pay medical expenses as described                   any insured, if benefits for the "bodily injury"
       below for "bodily injury" caused by an accident:           are payable or must be provided under a
                                                                  workers' compensation or disability benefits
     ( 1 ) On premises you own or rent;                           law or a similar law.
     (2) On ways next to premises you own or rent;             e. Athletics Activities
         or
                                                                  To a person injured while practicing, instructing
     (3) Because of your operations;                              or participating in any physical exercises or
      provided that:                                              games, sports, or athletic contests.
         (a) The accident takes place in the                    f. Products-Completed Operations Hazard
             "coverage territory" and during the policy            Included within the       "products-completed
             period;                                               operations hazard
         (b) The expenses are incurred and reported            g. Coverage A Exclusions
             to us within one year of the dale of the
             accident; and                                         Excluded under Coverage A.
         (c) The     injured  person    submits    to       SUPPLEMENTARY PAYMENTS - COVERAGES A
             examination, at our expense,         by        ANDB
             physicians of our choice as often as we        1. We will    pay, with respect to any claim we
             reasonably require.                               investigate or settle, or any "suit" against an
   b. We will make these payments regardless of                insured we defend:
      fault. These payments will not exceed the                a. Al I expenses we incur.
      applicable limit of insurance. We will pay               b. Up to $250 for cost of bail bonds required
      reasonable expenses for:                                    because of accidents or traffic law violations
     (1) First aid administered at the time of an                 arising out of the use of any vehicle to which
         accident;                                                the Bodily Injury Liability Coverage applies. We
     (2) Necessary medical, surgical,       X-ray and             do not have to furnish these bonds.
         dental    services, including       prosthetic        c. The cost of bonds to release attachments, but
         devices; and                                             only for bond amounts within the applicable
     (3) Necessary         ambulance,        hospital,            limit of insurance. We do not have to furnish
         professional nursing and funeral services.               these bonds.
2. Exclusions                                                  d. All reasonable expenses incurred by the
                                                                  insured at our request to assist us in the
   We will not pay expenses for "bodily injury":                  investigation or defense of the claim or "suit",
   a. Any Insured                                                 including actual loss of earnings up to $250 a
                                                                  day because of lime off from work.
      To any insured, except ''volunteer workers".
                                                               e. All court costs taxed against the insured in the
   b. Hired Person
                                                                   "suit" However, these payments do not include
      To a person hired to do work for or on behalf of             attorneys' fees or attorneys' expenses taxed
      any insured or a tenant of any insured.                      against the insured.
   c. Injury On Normally Occupied Premises                      f. Prejudgment interest awarded against the
      To a person injured on that part of premises                 insured on that part of the judgment we pay. If
      you own or rent that the person normally                     we make an offer to pay the applicable limit of
      occupies.                                                    insurance, we will not pay any prejudgment
                                                                   interest based on that period of time after the
                                                                   offer.




Page 8 of 16                          © Insurance Services Office, Inc., 2012                     CG 00 01 0413
             Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 26 of 52




   g. All interest on the full amount of any judgment               So long as the above conditions are met,
       that accrues after entry of the judgment and                 attorneys' fees incurred by us in the defense of
       before we have paid, offered to pay, or                      that indemnitee, necessary litigation expenses
       deposited in court the part of the judgment that             incurred by us and necessary litigation expenses
       is within the applicable limit of insurance.                 incurred by the indemnitee at our request will be
   These payments will not reduce the limits of                     paid        as       Supplementary     Payments.
   insurance.                                                       Notwithstanding the provisions of Paragraph
                                                                    2.b.(2) of Section I-- Coverage A - Bodily Injury
2. If we defend an insured against a "suit" and an                  And Property Damage Liability, such payments will
   indemnitee of the insured is also named as a party               not be deemed to be damages for "bodily injury"
   to the "suit", we will defend that indemnitee if all of          and "property damage" and will not reduce the
   the following conditions are met:                                limits of insurance.
   a. The "suit" against the indemnitee seeks                       Our obligation to defend an insured's indemnitee
      damages for which the insured has assumed                     and to pay for attorneys' fees and necessary
      the liability of the indemnitee in a contract or              litigation expenses as Supplementary Payments
      agreement that is an "insured contract"                       ends when we have used up lhe applicable limit of
   b. This  insurance applies         to     such    liability      insurance in the payment of judgments or
       assumed by the insured;                                      settlements or the conditions set forth above, or
                                                                    the terms of the agreement described in
   c. The obligation to defend, or the cost of the
                                                                    Paragraph f. above, are no longer met.
      defense of, that indemnitee, has also been
      assumed by the insured in the same "insured                SECTION II-- WHO 15 AN INSURED
      contract";                                                 1. If you are designated in the Declarations as:
   d. The allegations in the "suit" and the information             a. An    individual, you and your spouse are
       we know about the "occurrence" are such that                     insureds, but only with respect to the conduct
       no conflict appears to exist between the                         of a business of which you are the sole owner.
       interests of the insured and the interests of the
       indemnitee;                                                  b. A partnership or joint venture, you are an
                                                                       insured. Your members, your partners, and
   e. The indemnitee and the insured ask us to                         their spouses are also insureds, but only with
      conduct and control the defense of that                          respect to the conduct of your business.
      indemnitee against such "suit" and agree that
      we can assign the same counsel to defend the                  c. A limited liability company, you are an insured.
      insured and the indemnitee; and                                  Your members are also insureds, but only with
                                                                       respect to the conduct of your business. Your
    f. The indemnitee:                                                 managers are insureds, but only with respect
      (1) Agrees in writing to:                                        to their duties as your managers.
         (a) Cooperate with us in the investigation,                d. An organization other than a partnership, joint
              settlement or defense of the "suit"                      venture or limited liability company, you are an
                                                                       insured. Your "executive officers" and directors
         (b) Immediately send us copies of any
                                                                       are insureds, but only with respect to their
             demands, notices, summonses or legal
             papers received in connection with the                    duties as your officers or directors. Your
             "suit";                                                   stockholders are also insureds, but only with
                                                                       respect to their liability as stockholders.
         (c) Notify any other insurer whose coverage
                                                                    e. A trust, you are an insured. Your trustees are
             is available to the indemnitee; and
                                                                        also insureds, but only with respect to their
         (d) Cooperate      with us with respect to                     duties as trustees.
              coordinating other applicable insurance
              available to the indemnitee; and
      (2) Provides us with written authorization to:
         (a) Obtain records and other information
             related to the "suit"; and
         (b) Conduct and control the defense of the
             indemnitee in such "suit"




CG 00 01 0413                              © Insurance Services Office, Inc., 2012                        Page 9 of 16
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 27 of 52




2. Each of the following is also an insured:                   c. Any person or organization having proper
   a. Your ''volunteer workers" only while performing             temporary custody of your property if you die,
      duties related to the conduct of your business,             but only:
      or your "employees", other than either your                 (1) With respect to liability arising out of the
      "executive officers" (if you are an organization                maintenance or use of that property; and
      other than a partnership, joint venture or limited          (2) Until your legal representative has been
      liability company) or your managers (if you are                 appointed.
      a limited liability company), but only for acts
      within the scope of their employment by you or           d. Your legal representative if you die, but only
      while performing duties related to the conduct              with respect to duties as such. That
      of your business. However, none of these                    representative will have all your rights and
      "employees" or ''volunteer workers" are                     duties under this Coverage Part.
      insureds for:                                         3. Any organization you newly acquire or form, other
      (1) "Bodily injury" or "personal and advertising         than a partnership, joint venture or limited liability
           injury"                                             company, and over which you maintain ownership
                                                               or majority interest, will qualify as a Named
          (a) To you, to your partners or members (if          Insured if there is no other similar insurance
               you are a partnership or joint venture),        available to that organization. However:
               to your members (if you are a limited
               liability company), to a co-"employee"          a. Coverage under this provision is afforded only
               while in the course of his or her                  until the 90th day after you acquire or form the
               employment or performing duties related            organization or the end of the policy period,
               to the conduct of your business, or to             whichever is earlier;
               your other ''volunteer workers" while           b. Coverage A does not apply to "bodily injury" or
               performing duties related to the conduct           "property damage" that occurred before you
               of your business;                                  acquired or formed the organization; and
         (b) To the spouse, child, parent, brother or          c. Coverage B does not apply to "personal and
             sister of      that   co-"employee"   or             advertising injury" arising out of an offense
             "volunteer worker" as a consequence of               committed before you acquired or formed the
              Paragraph (1 )(a) above;                            organization.
         (c) For which there is any obligation to          No person or organization is an insured with respect
             share damages with or repay someone           to the conduct of any current or past partnership, joint
             else who must pay damages because of          venture or limited liability company that is not shown
             the injury described in Paragraph (1)(a)      as a Named Insured in the Declarations.
             or (b) above; or                              SECTION III -- LIMITS OF INSURANCE
         (d) Arising out of his or her providing or         1. The Limits of Insurance shown in the Declarations
             failing to provide professional health            and the rules below fix the most we will pay
             care services.                                    regardless of the number of:
      (2) "Property damage" to property:                       a. Insureds;
         (a) Owned, occupied or used by;                       b. Claims made or "suits" brought; or
         (b) Rented to, in the care, custody or                c. Persons or organizations making claims or
             control of, or over which physical control
                                                                   bringing "suits".
             is being exercised for any purpose by;
                                                            2. The General Aggregate Limit is the most we will
          you, any of your "employees", ''volunteer            pay for the sum of:
          workers", any partner or member (if you are
          a partnership or joint venture), or any              a. Medical expenses under Coverage C;
          member (if you are a limited liability               b. Damages under Coverage A, except damages
          company).                                                because of "bodily injury" or "property damage"
   b. Any person (other than your "employee" or                    included in the "products-completed operations
       "volunteer worker"), or any organization while              hazard"; and
       acting as your real estate manager.                     c. Damages under Coverage B.




Page 10 of 16                         © Insurance Services Office, Inc., 2012                       CG 00 01 0413
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 28 of 52




3. The Products-Completed Operations Aggregate                   (3) The nature and location of any injury or
   Limit is the most we will pay under Coverage A for                 damage arising out of the "occurrence" or
   damages because of "bodily injury" and "property                   offense.
   damage" included in the "products-completed                 b. If a claim is made or "suit" is brought against
   operations hazard".                                            any insured, you must:
4. Subject to Paragraph 2. above, the Personal And                (1) Immediately record the specifics of the
   Advertising Injury Limit is the most we will pay                   claim or "suit" and the date received; and
   under Coverage B for the sum of all damages
   because of all "personal and advertising injury"               (2) Notify us as soon as practicable.
   sustained by any one person or organization.                   You must see to it that we receive written
5. Subject to Paragraph 2. or 3. above, whichever                 notice of the claim or "suit" as soon as
   applies, the Each Occurrence Limit is the most we              practicable.
   will pay for the sum of:                                    c. You and any other involved insured must:
   a. Damages under Coverage A; and                               (1) Immediately     send us copies of any
   b. Medical expenses under Coverage C                               demands, notices, summonses or legal
                                                                      papers received in connection with the
   because of all "bodily injury" and "property                       claim or "suit"
   damage" arising out of any one "occurrence".
                                                                  (2) Authorize us to obtain records and other
6. Subject to Paragraph 5. above, the Damage To                       information;
   Premises Rented To You Limit is the most we will
   pay under Coverage A for damages because of                    (3) Cooperate with us in the investigation or
   "property damage" to any one premises, while                       settlement of the claim or defense against
   rented to you, or in the case of damage by fire,                   the "suit"; and
   while rented to you or temporarily occupied by you             (4) Assist    us, upon our request, in the
   with permission of the owner.                                       enforcement of any right against any
7. Subject to      Paragraph 5. above, the Medical                     person or organization which may be liable
    Expense Limit is the most we will pay under                        to the insured because of injury or damage
    Coverage C for all medical expenses because of                     to which this insurance may also apply.
    "bodily injury" sustained by any one person                d. No insured will, except at that insured's own
The Limits of Insurance of this Coverage Part apply               cost, voluntarily make a payment, assume any
separately to each consecutive annual period and to               obligation, or incur any expense, other than for
any remaining period of less than 12 months, starting             first aid, without our consent.
with the beginning of the policy period shown in the        3. Legal Action Against Us
Declarations, unless the policy period is extended             No person or organization has a right under this
after issuance for an additional period of less than 12        Coverage Part:
months. In that case, the additional period will be
deemed part of the last preceding period for purposes          a. To join us as a party or otherwise bring us into
of determining the Limits of Insurance.                           a "suit" asking for damages from an insured; or
SECTION IV - COMMERCIAL GENERAL LIABILITY                      b. To sue us on this Coverage Part unless all of
CONDITIONS                                                        its terms have been fully complied with.
1. Bankruptcy                                                  A person or organization may sue us to recover on
                                                               an agreed settlement or on a final judgment
   Bankruptcy or insolvency of the insured or of the           against an insured; but we will not be liable for
   insured's estate will not relieve us of our
                                                               damages that are not payable under the terms of
   obligations under this Coverage Part.                       this Coverage Part or that are in excess of the
2. Duties In The Event Of Occurrence, Offense,                 applicable limit of insurance. An agreed settlement
   Claim Or Suit                                               means a settlement and release of liability signed
   a. You must see to it that we are notified as soon          by us, the insured and the claimant or the
      as practicable of an "occurrence" or an offense          claimant's legal representative.
      which may result in a claim. To the extent
      possible, notice should include:
      (1) How, when and where the "occurrence" or
          offense took place;
      (2) The names and addresses of any injured
          persons and witnesses; and




CG 00 01 0413                         © Insurance Services Office, Inc., 2012                       Page 11 of 16
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 29 of 52




4. Other Insurance                                                (3) When this insurance is excess over other
  If other valid and collectible insurance is available                insurance, we will pay only our share of the
  to the insured for a loss we cover under                             amount of the loss, if any, that exceeds the
  Coverages A or B of this Coverage Pa rt, our                         sum of:
  obligations are limited as follows:                                  (a) The total amount that all such other
   a. Primary Insurance
                                                                            insurance would pay for the loss in the
                                                                            absence of this insurance; and
     This insurance is primary except when
     Paragraph b. below applies. If this insurance is                  (b) The total of all deductible and self-
                                                                            insured amounts under all that other
     primary, our obligations are not affected unless
     any of the other insurance is also primary.                            insurance.
     Then, we will share with all that other                       (4)  We    will share the remaining loss, if any,
     insurance by the method described in                               with any other insurance that is not
     Paragraph c. below.                                                described in this Excess Insurance
   b. Excess Insurance                                                  provision and was not bought specifically to
                                                                        apply in excess of the Limits of Insurance
     (1) This insurance is excess over:                                 shown in the Declarations of this Coverage
        (a) Any of the other insurance, whether                         Part.
             primary, excess, contingent or on any              c. Method Of Sharing
             other basis:
                                                                   If all of the other insurance permits contribution
              (i) That is Fire, Extended Coverage,                 by equal shares, we will follow this method
                   Builder's Risk, Installation Risk or            also. Under this approach each insurer
                   similar coverage for ''your work";              contributes equal amounts until it has paid its
             (ii) That is Fire insurance for premises              applicable limit of insurance or none of the loss
                   rented to you or temporarily                    remains, whichever comes first
                   occupied by you with permission of              If any of the other insurance does not permit
                   the owner;                                      contribution by equal shares, we will contribute
            (iii) That is insurance purchased by you               by limits. Under this method, each insurer's
                   to cover your liability as a tenant for         share is based on the ratio of its applicable
                   "property damage" to premises                   limit of insurance to the total applicable limits of
                   rented to you or temporarily                    insurance of all insurers.
                   occupied by you with permission of        5. Premium Audit
                   the owner; or
                                                                a. We    will compute all premiums for this
            (iv) If the loss arises out of the                     Coverage Part in accordance with our rules
                   maintenance or use of aircraft,                 and rates.
                   "autos" or watercraft to the extent not
                                                                b. Premium shown in this Coverage Part as
                   subject to Exclusion g. of Section I -
                   Coverage A -- Bodily Injury And                 advance premium is a deposit premium only.
                   Property Damage Liability.                      At the close of each audit period we will
                                                                   compute the earned premium for that period
         (b) Any other primary insurance available to              and send notice to the first Named Insured.
              you covering liability for damages                   The due date for audit and retrospective
               arising out of the premises or                      premiums is the date shown as the due date
               operations,     or the products and                 on the bill. If the sum of the advance and audit
               completed operations, for which you                 premiums paid for the policy period is greater
               have been added as an additional                    than the earned premium, we will return the
               insured.                                            excess to the first Named Insured.
     (2)  When     this insurance is excess, we will have       c. The first Named Insured must keep records of
          no duty under Coverages A or B to defend                 the information we need for premium
          the insured against any "suit" if any other              computation, and send us copies at such times
          insurer has a duty to defend the insured                 as we may request
          against that "suit" If no other insurer
          defends, we will undertake to do so, but we        6. Representations
          will be entitled to the insured's rights              By accepting this policy, you agree:
          against all those other insurers.                     a. The    statements in the        Declarations    are
                                                                    accurate and complete;




Page 12 of 16                          © Insurance Services Office, Inc., 2012                       CG 00 01 0413
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 30 of 52




   b. Those     statements   are     based           upon        However, "auto"       does    not   include   "mobile
      representations you made to us; and                        equipment"
   c. We have issued this policy in reliance upon             3. "Bodily injury" means bodily injury, sickness or
      your representations.                                      disease sustained by a person, including death
7. Separation Of Insureds                                        resulting from any of these at any time.
   Except with respect to the Limits of Insurance, and        4. "Coverage territory" means:
   any rights or duties specifically assigned in this            a. The United States of America (including its
   Coverage Part to the first Named Insured, this                   territories and possessions), Puerto Rico and
   insurance applies:                                               Canada;
   a. As if each Named Insured were the only                     b. International waters or airspace, but only if the
      Named Insured; and                                             injury or damage occurs in the course of travel
   b. Separately to each insured against whom claim                  or transportation between any places included
      is made or "suit" is brought.                                  in Paragraph a. above; or
8. Transfer Of Rights Of Recovery Against Others                 c. All other parts of the world if the injury or
   To Us                                                            damage arises out of:
   If the insured has rights to recover all or part of              (1) Goods or products made or sold by you in
  any payment we have made under this Coverage                          the territory described in Paragraph a.
                                                                        above,
  Part, those rights are transferred to us. The
  insured must do nothing after loss to impair them.                (2) The activities of a person whose home is in
  At our request, the insured will bring "suit" or                      the territory described in Paragraph a.
  transfer those rights to us and help us enforce                       above, but is away for a short time on your
  them.                                                                 business; or
9. When We Do Not Renew                                             (3) "Personal and advertising injury" offenses
  If we decide not to renew this Coverage Part, we                      that take place through the Internet or
  will mail or deliver to the first Named Insured                       similar electronic means of communication;
  shown in the Declarations written notice of the                provided the insured's responsibility to pay
  nonrenewal not less than 30 days before the                    damages is determined in a "suit" on the merits, in
  expiration date.                                               the territory described in Paragraph a. above or in
   If notice is mailed, proof of mailing will be sufficient      a settlement we agree to.
   proof of notice.                                           5. "Employee"        includes    a   "leased worker"
SECTION V-- DEFINITIONS                                          "Employee"       does not    include a "temporary
                                                                 worker"
1. "Advertisement" means a notice that is broadcast
   or published to the general public or specific             6. "Executive officer" means a person holding any of
   market segments about your goods, products or                 the officer positions created by your charter,
   services for the purpose of attracting customers or           constitution, bylaws or any other similar governing
   supporters. For the purposes of this definition:              document.
   a. Notices that are published include material             7. "Hostile fire" means one which becomes
      placed on the Internet or on similar electronic            uncontrollable or breaks out from where it was
      means of communication; and                                intended to be.
   b. Regarding web sites, only that part of a web            8. "Impaired property" means tangible property, other
      site that is about your goods, products or                 than "your product" or "your work", that cannot be
      services for the purposes of attracting                    used or is less useful because:
      customers or supporters is considered an                   a. It incorporates "your product" or "your work"
      advertisement.                                                that is known or thought to be defective,
2. "Auto" means·                                                    deficient, inadequate or dangerous; or
   a. A land motor vehicle, trailer or semitrailer               b. You have failed to fulfill the terms of a contract
      designed for travel on public roads, including                 or agreement;
      any attached machinery or equipment; or                    if such property can be restored to use by the
   b. Any other land vehicle that is subject to a                repair, replacement, adjustment or removal of
      compulsory or financial responsibility law or              "your product" or ''your work" or your fulfilling the
      other motor vehicle insurance law where it is              terms of the contract or agreement.
      licensed or principally garaged.




CG 00 01 0413                           © Insurance Services Office, Inc., 2012                        Page 13 of 16
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 31 of 52




9. "Insured contract" means:                                10. "Leased worker" means a person leased to you by
   a. A contract for a lease of premises. However,              a labor leasing firm under an agreement between
      that portion of the contract for a lease of               you and the labor leasing firm, to perform duties
      premises that indemnifies any person or                    related to the conduct of your business. "Leased
      organization for damage by fire to premises               worker" does not include a "temporary worker"
      while rented to you or temporarily occupied by        11."Loading or unloading" means the handling of
      you with permission of the owner is not an               property:
      "insured contract'';                                      a. After it is moved from the place where it is
   b. A sidetrack agreement;                                       accepted for movement into or onto an aircraft,
   c. Any easement or license agreement, except in                 watercraft or "auto";
      connection with construction or demolition               b. While it is in or on an aircraft, watercraft or
      operations on or within 50 feet of a railroad;               "auto"; or
   d. An obligation, as required by ordinance, to              c. While it is being moved from an aircraft,
      indemnify a municipality, except in connection              watercraft or "auto" to the place where it is
      with work for a municipality;                               finally delivered;
   e. An elevator maintenance agreement;                       but "loading or unloading" does not include the
   f. That part of any other contract or agreement             movement of property by means of a mechanical
      pertaining to your business (including an                device, other than a hand truck, that is not
      indemnification of a municipality in connection          attached to the aircraft, watercraft or "auto"
      with work performed for a municipality) under         12. "Mobile equipment" means any of the following
      which you assume the tort liability of another           types of land vehicles, including any attached
      party to pay for "bodily injury" or "property            machinery or equipment:
      damage" to a third person or organization. Tort          a. Bulldozers, farm machinery, forklifts and other
      liability means a liability that would be imposed           vehicles designed for use principally off public
      by law in the absence of any contract or                    roads;
      agreement.
                                                               b. Vehicles maintained for use solely on or next to
      Paragraph f. does not include that part of any              premises you own or rent;
      contract or agreement:
                                                               c. Vehicles that travel on crawler treads;
     (1) That indemnifies a railroad for "bodily injury"
         or "property damage" arising out of                   d. Vehicles,   whether self-propelled or not,
         construction or demolition operations, within             maintained primarily to provide mobility to
         50 feet of any railroad property and                      permanently mounted:
         affecting any railroad bridge or trestle,                (1) Power cranes, shovels, loaders, diggers or
         tracks, road-beds, tunnel, underpass or                      drills; or
         crossing;
                                                                  (2) Road construction or resurfacing equipment
     (2) That indemnifies an architect, engineer or                   such as graders, scrapers or rollers;
         surveyor for injury or damage arising out of:
                                                               e. Vehicles not described in Paragraph a., b., c.
         (a) Preparing, approving, or failing to                  or d. above that are not self-propelled and are
             prepare or approve, maps, shop                       maintained primarily to provide mobility to
             drawings, opinions, reports, surveys,                permanently attached equipment of the
             field orders, change orders or drawings              following types
             and specifications, or
                                                                  (1) Air compressors, pumps and generators,
        (b) Giving directions or instructions, or                     including   spraying,   welding,   building
            failing to give them, if that is the primary              cleaning, geophysical exploration, lighting
            cause of the injury or damage; or                         and well servicing equipment; or
     (3) Under which the insured, if an architect,                (2) Cherry pickers and similar devices used to
         engineer or surveyor, assumes liability for                  raise or lower workers;
         an injury or damage arising out of the
                                                                f. Vehicles not described in Paragraph a., b., c.
         insured's rendering or failure to render
                                                                   or d. above maintained primarily for purposes
         professional services, including those listed
                                                                   other than the transportation of persons or
         in (2) above and supervisory, inspection,
                                                                   cargo
         architectural or engineering activities.




Page 14 of 16                         © Insurance Services Office, Inc., 2012                     CG 00 01 0413
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 32 of 52




      However, self-propelled vehicles with the             16."Products-completed operations hazard":
      following types of permanently attached                  a. Includes   all "bodily injury" and "property
      equipment are not "mobile equipment" but will                damage" occurring away from premises you
      be considered "autos":                                       own or rent and arising out of "your product" or
      (1) Equipment designed primarily for:                        "your work" except:
         (a) Snow removal;                                        (1) Products that are still in your physical
         (b) Road maintenance, but not construction                   possession; or
             or resurfacing; or                                   (2) Work that has not yet been completed or
         (c) Street cleaning;                                         abandoned. However, ''your work" will be
                                                                      deemed completed at the earliest of the
      (2) Cherry pickers and similar devices mounted                  following times:
          on automobile or truck chassis and used to
          raise or lower workers; and                                (a) When all of the work called for in your
                                                                         contract has been completed.
      (3) Air compressors, pumps and generators,
          including   spraying,   welding,   building                (b) When all of the work to be done at the
          cleaning, geophysical exploration, lighting                    job site has been completed if your
          and well servicing equipment.                                  contract calls for work at more than one
                                                                         job site.
   However, "mobile equipment" does not include
   any land vehicles that are subject to a compulsory                (c) When that part of the work done at a job
   or financial responsibility law or other motor                        site has been put to its intended use by
   vehicle insurance law where it is licensed or                         any person or organization other than
   principally garaged. Land vehicles subject to a                       another contractor or subcontractor
   compulsory or financial responsibility law or other                   working on the same project.
   motor vehicle insurance law are considered                         Work that may need service, maintenance,
   "autos"                                                            correction, repair or replacement, but which
13. "Occurrence" means an accident, including                         is otherwise complete, will be treated as
    continuous or repeated exposure to substantially                  completed.
    the same general harmful conditions.                       b. Does not include "bodily injury" or "property
14. "Personal and advertising injury" means injury,                damage" arising out of:
    including consequential "bodily injury", arising out          (1) The transportation of property, unless the
    of one or more of the following offenses:                         injury or damage arises out of a condition in
   a. False arrest, detention or imprisonment;                        or on a vehicle not owned or operated by
                                                                      you, and that condition was created by the
   b. Malicious prosecution;                                          "loading or unloading" of that vehicle by any
   c. The wrongful eviction from, wrongful entry into,                insured;
      or invasion of the right of private occupancy of            (2) The    existence of tools, uninstalled
      a room, dwelling or premises that a person                      equipment or abandoned or unused
      occupies, committed by or on behalf of its                      materials; or
      owner, landlord or lessor;
                                                                  (3) Products or operations for which the
   d. Oral or written publication, in any manner, of                  classification, listed in the Declarations or in
      material that slanders or libels a person or                    a policy Schedule, states that products-
      organization or disparages a person's or                        completed operations are subject to the
      organization's goods, products or services;                     General Aggregate Limit.
   e. Oral or written publication, in any manner, of        17. "Property damage" means:
        material that violates a person's right of
        privacy;                                               a. Physical injury to tangible property, including
                                                                  all resulting loss of use of that property. All
    f. The use of another's advertising idea in your              such loss of use shall be deemed to occur at
       "advertisement"; or                                        the time of the physical injury that caused it; or
   g. Infringing upon another's copyright, trade dress         b. Loss of use of tangible property that is not
      or slogan in your "advertisement"                            physically injured. All such loss of use shall be
15. "Pollutants" mean any solid, liquid, gaseous or                deemed to occur at the time of the
   thermal irritant or contaminant, including smoke,               "occurrence" that caused it.
   vapor, soot, fumes, acids, alkalis, chemicals and           For the purposes of this insurance, electronic data
   waste. Waste includes materials to be recycled,             is not tangible property.
   reconditioned or reclaimed.



CG 00 01 0413                         © Insurance Services Office, Inc., 2012                         Page 15 of 16
            Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 33 of 52




    As used in this definition, electronic data means          b. Includes:
    information, facts or programs stored as or on,               (1) Warranties or representations made at any
    created or used on, or transmitted to or from                     time with respect to the fitness, quality,
    computer software,        including systems and                   durability, performance or use of "your
    applications software, hard or floppy disks, CD-                  product"; and
    ROMs, tapes, drives, cells, data processing
    devices or any other media which are used with                (2) The  providing of or failure to provide
    electronically controlled equipment.                             warnings or instructions.
18."Suit" means a civil proceeding in which damages            c. Does not include vending machines or other
    because of "bodily injury", "property damage" or              property rented to or located for the use of
    "personal and advertising injury" to which this               others but not sold.
    insurance applies are alleged. "Suit" includes:         22."Your work"
   a. An  arbitration proceeding in which such                 a. Means:
      damages are claimed and to which the insured
                                                                  (1) Work or operations performed by you or on
      must submit or does submit with our consent;
                                                                      your behalf; and
      or
                                                                  (2) Materials, parts or equipment furnished in
   b. Any   other alternative dispute resolution
                                                                      connection with such work or operations.
      proceeding in which such damages are
      claimed and to which the insured submits with            b. Includes:
      our consent.                                                (1) Warranties or representations made at any
19.'Temporary worker" means a person who is                           time with respect to the fitness, quality,
   furnished to you to substitute for a permanent                     durability, performance or use of "your
   "employee" on leave or to meet seasonal or short-                  work"; and
   term workload conditions.                                      (2) The   providing of or failure to provide
20. "Volunteer worker" means a person who is not                      warnings or instructions.
    your "employee", and who donates his or her work
    and acts at the direction of and within the scope of
    duties determined by you, and is not paid a fee,
    salary or other compensation by you or anyone
    else for their work performed for you.
21. "Your product":
    a. Means:
       (1) Any goods or products, other than real
            property, manufactured, sold, handled,
            distributed or disposed of by:
           (a) You;
           (b) others trading under your name; or
           (c) A person or organization whose
                business or assets you have acquired;
                and
       (2) Containers (other than vehicles), materials,
            parts or equipment furnished in connection
            with such goods or products.




Page 16 of 16                         © Insurance Services Office, Inc., 2012                   CG 00 01 0413
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 34 of 52



POLICY NUMBER 072036                                                    COMMERCIAL GENERAL LIABILITY


     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

    EXCLUSION - ATHLETIC OR SPORTS PARTICIPANTS
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART.

                                                 SCHEDULE

Description of Operations:
 Truck Repair Garage




(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)



With respect to any operations shown in the Schedule, this insurance does not apply to "bodily injury" to any
person while practicing for or participating in any sports or athletic contest or exhibition that you sponsor.




CG 21 0111 85                Copyright, Insurance Services Office, Inc., 1984               Page 1 of 1
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 35 of 52



                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                         CG21391093

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                   CONTRACTUAL LIABILITY LIMITATION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART

The definition of "insured contract" in the DEFINI-        b. A sidetrack agreement;
TIONS Section is replaced by the following                 c. Any easement or license agreement, except in
"Insured contract'' means:                                    connection with construction or demolition opera-
a. A contract for a lease of premises. However, that          tions on or within 50 feet of a railroad;
   pcrtion of the contract for a lease of premises that    d. An obligation, as required by ordinance, to indem-
   indemnifies any person or organization for damage          nify a municipality, except in connection with work
   by fire to premises while rented to you or tempcrar-       for a municipality;
   ily occupied by you with permission of the owner is     e. An elevator maintenance agreement.
   not an "insured contract'';




CG21391093                    Copyright, Insurance Services Office, Inc., 1992                Page 1 of 1       □
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 36 of 52



                                                                       COMMERCIAL GENERAL LIABILITY
                                                                                      CG 21460798

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ABUSE OR MOLESTATION EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following exclusion is added to Paragraph 2.,          2. The negligent:
Exclusions of Section I -- Coverage A - Bodily                a. Employment;
Injury And Property Damage Liability and Para-
graph 2.,Exclusions of Section I-- Coverage B-                b. Investigation;
Personal And Advertising Injury Liability:                    c. Supervision;
This insurance does not apply to "bodily injury",             d. Reporting to the proper authorities, or failure
"property damage" or "personal and advertising                   to so report; or
injury" arising out of:                                       e. Retention;
1. The actual or threatened abuse or molestation by           of a person for whom any insured is or ever was
   anyone of any person while in the care, custody            legally responsible and whose conduct would be
   or control of any insured, or                              excluded by Paragraph 1. above




CG 214607 98                   Copyright, Insurance Services Office, Inc., 1997                    Page 1 of 1
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 37 of 52



                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21 471207

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

       EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided under the following:

   COM MERCI AL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,      B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I -Coverage A - Bodily              Exclusions of Section I -- Coverage B -Per-
   Injury And Property Damage Liability:                     sonal And Advertising Injury Liability:
   This insurance does not apply to:                         This insurance does not apply to:
   "Bodily injury" to:                                       "Personal and advertising injury" to:
  (1) A person arising out of any:                          (1) A person arising out of any:
     (a) Refusal to employ that person;                        (a) Refusal to employ that person;
     (b) Termination of that person's employment;              (b) Termination of that person's employment;
         or                                                        or
     (c) Employment-related practices,      policies,          (c) Employment-related practices,      policies,
         acts or omissions. such as coercion, demo-                acts or omissions, such as coercion, demo-
         tion, evaluation, reassignment, discipline,               tion, evaluation, reassignment, discipline,
         defamation, harassment, humiliation, dis-                 defamation, harassment, humiliation, dis-
         crimination or malicious prosecution di-                  crimination or malicious prosecution di-
         rected at that person; or                                 rected at that person; or
  (2) The spouse, child, parent, brother or sister of       (2) The spouse, child, parent, brother or sister of
      that person as a consequence of "bodily injury"           that person as a consequence of "personal and
      to that person at whom any of the employment-             advertising injury" to that person at whom any
      related practices described in Paragraphs (a),            of the employment-related practices described
      (b), or (c) above is directed                             in Paragraphs (a), (b), or (c) above is directed.
   This exclusion applies:                                   This exclusion applies:
  (1) Whether the injury-causing event described in         (1) Whether the injury-causing event described in
      Paragraphs (a), (b) or (c) above occurs before            Paragraphs (a), (b) or (c) above occurs before
      employment, during employment or after em-                employment, during employment or after em-
      ployment of that person;                                  ployment of that person;
  (2) Whether the insured may be liable as an em-           (2) Whether the insured may be liable as an em-
      ployer or in any other capacity; and                      ployer or in any other capacity; and
  (3) To any obligation to share damages with or            (3) To any obligation to share damages with or
      repay someone else who must pay damages                   repay someone else who must pay damages
      because of the injury.                                    because of the injury.




CG 21 471207                              © ISO Properties, Inc, 2006                                Page 1 of 1    □
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 38 of 52



                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG21671204

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.        B. The following exclusion is added to Paragraph 2.
   Exclusions of Section I-- Coverage A -- Bodily             Exclusions of Section I-- Coverage B-Person-
   Injury And Property Damage Liability:                      al And Advertising Injury Liability:
   2. Exclusions                                              2. Exclusions
      This insurance does not apply to:                          This insurance does not apply to:
      Fungi Or Bacteria                                             Fungi Or Bacteria
      a. "Bodily injury" or "property damage" which                 a. "Personal     and advertising injury" which
         would not have occurred, in whole or in part,                 would not have taken place, in whole or in
         but for the actual, alleged or threatened in-                 part, but for the actual, alleged or threat-
         halation of, ingestion of, contact with, expo-                ened inhalation of, ingestion of, contact
         sure to, existence of, or presence of, any                    with, exposure to, existence of, or presence
         "fungi" or bacteria on or within a building or                of any "fungi" or bacteria on or within a
         structure, including its contents, regardless                 building or structure, including its contents,
         of whether any other cause, event, material                   regardless of whether any other cause,
         or product contributed concurrently or in any                 event, material or product contributed con-
         sequence to such injury or damage.                            currently or in any sequence to such injury.
      b. Any loss, cost or expenses arising out of the              b. Any loss, cost or expense arising out of the
         abating, testing for, monitoring, cleaning up,                abating, testing for, monitoring, cleaning up,
         removing, containing, treating, detoxifying,                  removing, containing, treating, detoxifying,
         neutralizing, remediating or disposing of, or                 neutralizing, remediating or disposing of, or
         in any way responding to, or assessing the                    in any way responding to, or assessing the
         effects of, "fungi" or bacteria, by any insured               effects of, "fungi" or bacteria, by any insured
         or by any other person or entity.                             or by any other person or entity.
      This exclusion does not apply to any 'fungi" or      C. The following definition is added to the Definitions
      bacteria that are, are on, or are contained in, a       Section:
      good or product intended for bodily consump-            "Fungi" means any type or form of fungus, includ-
      tion.                                                   ing mold or mildew and any rnycotoxins, spores,
                                                              scents or byproducts produced or released by fun-
                                                              gi




CG21671204                                 © ISO Properties, Inc, 2003                                   Page 1 of 1     □
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 39 of 52



                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 21 7412 02

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EXCLUSION OF CERTIFIED ACTS OF
    TERRORISM AND OTHER NUCLEAR, BIOLOGICAL OR
            CHEMICAL ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The following exclusion is added:                           2. "Certified act of terrorism" means an act that is
   This insurance does not apply to:                              certified by the Secretary of the Treasury, in
                                                                  concurrence with the Secretary of State and the
   TERRORISM                                                      Attorney General of the United States, to be an
   "Any injury or damage" arising, directly or indirect-          act of terrorism pursuant to the federal Terror-
   ly, out of a "certified act of terrorism" or an "other         ism Risk Insurance Act of 2002. The federal
   act of terrorism". However, with respect to an "oth-           Terrorism Risk Insurance Act of 2002 sets forth
   er act of terrorism", this exclusion applies only              the following criteria for a "certified act of terror-
   when one or more of the following are attributed to            ism":
   such act:                                                        a. The act resulted in aggregate losses in
   1. The terrorism involves the use, release or                       excess of $5 million; and
      escape of nuclear materials, or directly or indi-             b. The act is a violent act or an act that is
      rectly results in nuclear reaction or radiation or               dangerous to human life, property or infra-
      radioactive contamination; or                                    structure and is committed by an individual
   2. The terrorism is carried out by means of the                     or individuals acting on behalf of any foreign
      dispersal or application of pathogenic or pci-                   person or foreign interest, as part of an ef-
      sonous biological or chemical materials; or                      fort to coerce the civilian pcpulation of the
   3. Pathogenic or pcisonous biological or chemical
                                                                       United States or to influence the pclicy or
      materials are released, and it appears that one                  affect the conduct of the United States
                                                                       Government by coercion.
      purpcse of the terrorism was to release such
      materials.                                               3. "other act of terrorism" means a violent act or
B. The following definitions are added:
                                                                  an act that is dangerous to human life, property
                                                                  or infrastructure that is committed by an indi-
   1. For the purposes of this endorsement, "any                  vidual or individuals and that appears to be part
      injury or damage" means any injury or damage                of an effort to coerce a civilian pcpulation or to
      covered under any Coverage Part to which this               influence the pclicy or affect the conduct of any
      endorsement is applicable, and includes but is              government by coercion, and the act is not cer-
      not limited to "bodily injury", "property damage",          tified as a terrorist act pursuant to the federal
      "personal and advertising injury", "injury" or              Terrorism Risk Insurance Act of 2002. Multiple
      "environmental damage" as may be defined in                 incidents of an "other act of terrorism" which
      any applicable Coverage Part.                               occur within a seventy-two hour period and ap-
                                                                  pear to be carried out in concert or to have a
                                                                  related purpcse or common leadership shall be
                                                                  considered to be one incident.




CG21741202                                  © ISO Properties, Inc, 2002                                   Page 1 of 2      □
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 40 of 52



C. In the event of any incident of a "certified act of
   terrorism" or an "other act of terrorism" that is not
   subject to this exclusion. coverage does not apply
   to any loss or damage that is otherwise excluded
   under this Coverage Part.




Page 2 of 2                                 © ISO Properties, Inc., 2002   CG 21741202   □
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 41 of 52



                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 219603 05

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          SILICA OR SILICA-RELATED DUST EXCLUSION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,         B. The following exclusion is added to Paragraph 2.,
   Exclusions of Section I-- Coverage A -- Bodily               Exclusions of Section I-- Coverage B-Person-
   Injury And Property Damage Liability:                        al And Advertising Injury Liability:
   2. Exclusions                                                 2. Exclusions
      This insurance does not apply to:                             This insurance does not apply to:
      Silica Or Silica-Related Dust                                 Silica Or Silica-Related Dust
      a. "Bodily injury" arising, in whole or in part, out          a. "Personal and advertising injury" arising, in
          of the actual, alleged, threatened or SuS-                   whole or in part, out of the actual, alleged,
          pected inhalation of, or ingestion of, "silica"              threatened or suspected inhalation of, in-
          or "silica-related dust"                                     gestion of, contact with, exposure to, exis-
      b. "Property damage" arising, in whole or in                     tence of, or presence of, "silica" or "silica-
          part, out of the actual, alleged, threatened                 related dust"
         or suspected contact with, exposure to, ex-                b. Any loss, cost or expense arising, in whole
         istence of, or presence of, "silica" or "silica-              or in part, out of the abating, testing for,
          related dust"                                                monitoring, cleaning up, removing, contain-
      c. Any loss, cost or expense arising, in whole                   ing, treating, detoxifying, neutralizing, reme-
          or in part, out of the abating, testing for,                 diati ng or disposing of, or in any way res-
          monitoring, cleaning up, removing, contain-                  ponding to or assessing the effects of,
          ing, treating, detoxifying, neutralizing, reme-              "silica" or "silica-related dust", by any in-
          diating or disposing of, or in any way res-                  sured or by any other person or entity.
          ponding to or assessing the effects of,            C. The following definitions are added to the Defini-
          "silica" or "silica-related dust", by any in-         tions Section:
          sured or by any other person or entity.                1. "Silica" means silicon dioxide (occurring in
                                                                    crystalline, amorphous and impure forms), sili-
                                                                    ca particles, silica dust or silica compounds.
                                                                 2. "Silica-related dust'' means a mixture or combi-
                                                                    nation of silica and other dust or particles.




CG 219603 05                                 © ISO Properties, Inc., 2004                                 Page 1 of 1    □
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 42 of 52



                                                                                                   IL 00 210908

     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 NUCLEAR ENERGY LIABILITY EXCLUSION
                           ENDORSEMENT
                                                  (Broad Form)


This endorsement modifies insurance provided under the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


1. The insurance does not apply:                              C. Under any Liability Coverage, to "bodily injury"
   A. Under any Liability Coverage, to "bodily injury"           or "property damage" resulting from "hazard-
      or "property damage"                                       ous properties" of "nuclear material", if:
     (1) With respect to which an "insured" under                (1) The "nuclear material" (a) is at any "nuclear
          the policy is also an insured under a nu-                  facility" owned by, or operated by or on be-
          clear energy liability policy issued by Nu-                half of, an "insured" or (b) has been dis-
          clear Energy Liability Insurance Associa-                  charged or dispersed therefrom;
          tion, Mutual          Atomic  Energy Liability         (2) The "nuclear material" is contained in
          Underwriters, Nuclear Insurance Associa-                   "spent fuel" or "waste" at any lime pos-
          tion of Canada or any of their successors,                 sessed, handled, used, processed, stored,
          or would be an insured under any such pol-                 transported or disposed of, by or on behalf
          icy but for its termination upon exhaustion                of an "insured"; or
          of its limit of liability; or                          (3) The "bodily injury" or "property damage"
     (2) Resulting from the "hazardous properties"                   arises out of the furnishing by an "insured"
         of "nuclear material" and with respect to                   of services, materials, parts or equipment in
         which (a) any person or organization is re-                 connection with the planning, construction,
         quired to maintain financial protection pur-                maintenance, operation or use of any "nu-
         suant to the Atomic Energy Act of 1954, or                  clear facility", but if such facility is localed
         any law amendalory thereof, or (b) the "in-                 within the United States of America, its terri-
         sured" is, or had this policy not been issued               tories or possessions or Canada, this ex-
         would be, entitled to indemnity from the                    clusion (3) applies only to "property dam-
         United States of America, or any agency                     age" to such "nuclear facility" and any
         thereof, under any agreement entered into                   property thereat.
         by the United States of America, or any           2. As used in this endorsement:
         agency thereof, with any person or organi-
         zation                                               "Hazardous properties" includes radioactive, toxic
                                                              or explosive properties.
   B. Under any Medical Payments coverage, to
      expenses incurred with respect to "bodily in-           "Nuclear material" means "source material", "spe-
      jury" resulting from the "hazardous properties"         cial nuclear material" or "by-product material"
      of "nuclear material" and arising out of the op-
      eration of a "nuclear facility" by any person or
      organization.




IL 00 21 09 08                             © ISO Properties, Inc, 2007                                 Page 1 of 2
          Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 43 of 52



   "Source material", "special nuclear material", and           (c) Any equipment or device used for the proc-
   "by-product material" have the meanings given                    essing, fabricating or alloying of "special
   them in the Atomic Energy Act of 1954 or in any                  nuclear material" if at any time the total
   law amendatory thereof.                                          amount of such material in the custody of
   "Spent fuel" means any fuel element or fuel com-                 the "insured" at the premises where such
   ponent, solid or liquid, which has been used or ex-              equipment or device is located consists of
   posed to radiation in a "nuclear reactor".                       or contains more than 25 grams of pluto-
                                                                    nium or uranium 233 or any combination
   "Waste" means any waste material (a) containing                  thereof, or more than 250 grams of uranium
   "by-product material" other than the tailings or                 235,
   wastes produced by the extraction or concentra-
   tion of uranium or thorium from any ore processed            (d) Any structure, basin, excavation, premises
   primarily for its "source material" content, and (b)             or place prepared or used for the storage or
   resulting from the operation by any person or or-                disposal of "waste";
   ganization of any "nuclear facility" included under        and includes the site on which any of the foregoing
   the first two paragraphs of the definition of "nu-         is located, all operations conducted on such site
   clear facility"                                            and all premises used for such operations.
   "Nuclear facility" means:                                  "Nuclear reactor" means any apparatus designed
     (a) Any "nuclear reactor";                               or used to sustain nuclear fission in a self-
                                                              supporting chain reaction or to contain a critical
     (b) Any equipment or device designed or used              mass of fissionable material.
         for (1) separating the isotopes of uranium or
         plutonium, (2) processing or utilizing "spent        "Property damage" includes all forms of radioac-
         fuel", or (3) handling, processing or packag-        tive contamination of property.
         ing "waste";




Page 2 of 2                                © ISO Properties, Inc, 2007                           IL 00 21 09 08
       Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 44 of 52




                                                                                      Commercial General Liability

             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULL y

                          AIRCRAFT, AUTO,AND WATERCRAFT EXCLUSION

This endorsement modifies insurance provided under the following:

                         COMMERCIAL GENERAL LIABILITY COVERAGE PART.

Exclusion g. of COVERAGE A (Section I) is amended deleting the following exceptions to the exclusion. This
exclusion does apply to:

        (2) A watercrafi you do not own that is:
                 (a) Less than 26 feet long; and
                 (b) Not being used to carry persons or property for a charge;
        (4) Liability assumed under any "insured contract" for the ownership, maintenance or use of aircraft or
                  watercraft; or
        (5) "Bodily Injury" or "Property Damage" arising out of the operation of any of the machinery or
             equipment listed in paragraph f.Q2) or f.(3) of the definition of "mobile equipment" (Section V.12.)



MCI-CG-AAW (1-06)
        Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 45 of 52




                  IMPORT ANT NOTICE TO POLICYHOLDERS

            ABUSE AND MOLESTATION EXCLUSION AND
          EMPLOYMENT-RELATED PRACTICES EXCLUSION
This Notice does NOT fonn a part of your insurauce contract. It is designed to alert you to
coverage changes in this policy. If there is any conflict between this Notice and the policy
(including its endorsements), the provisions of the policy (including its endorsements) apply.
Please read your policy, and the endorsements attached to your policy, carefully. Your White
Pine Insurance Company renewal policy will now be issued with the following exclusions:

                      CG2146 (07/98)   Abuse and Molestation Exclusion
                    CG2147 (12/07)   Employment-Related Practices Exclusion

   Please read your policy, this notice, and all endorsements attached to your
                                 policy, carefully.




AMEP Ex Notice (I 2/13)
         Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 46 of 52




                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                      MCI-CG-AS

  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                               ASBESTOS EXCLUSION

This endorsement modifies insurance provided under the following:

         COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph         B. The following exclusion is added to Paragraph
   2.,                                                      2.,
   Exclusions of Section I-- Coverage A--                   Exclusions of Section I-- Coverage B-
   Bodily Injury And Property Damage                        Personal And Advertising Injury
   Liability:                                               Liability:

   2. Exclusions                                             2. Exclusions
   This insurance does not apply to:                         This insurance does not apply to:

   Asbestos                                                  Asbestos

    a.   "Bodily injury" arising, in whole or in part,           a.   "Personal and advertising injury"
         out of the actual, alleged, threatened or                    arising, in whole or in part, out of the
         suspected inhalation of, or ingestion of, any                actual, alleged, threatened or suspected
         form or quantity of asbestos.                                inhalation of, ingestion of, contact with,
                                                                      exposure to, existence of, or presence
    b.   "Property damage" arising, in whole or in                    of, any form or quantity of asbestos.
         part, out of the actual, alleged, threatened
         or suspected contact with, exposure to,                 b.   Any loss, cost or expense arising, in
         existence of, or presence of, any form or                    whole or in part, out of the abating,
         quantity of asbestos.                                        testing for, monitoring, cleaning up,
                                                                      removing, containing, treating,
    c.   Any loss, cost or expense arising, in whole                  detoxifying, neutralizing, remediati ng or
         or in part, out of the abating, testing for,                 disposing of, or in any way responding
         monitoring, cleaning up, removing,                           to or assessing the effects of, any form
         containing, treating, detoxifying,                           or quantity of asbestos, by any insured
         neutralizing. remediating or disposing of, or                or by any other person or entity.
         in any way responding to or assessing the
         effects of any form or quantity of asbestos,
         by any insured or by any other person or
         entity.




MCI-CG-AS 01/10                                                                          Page 1 of 1
         Includes copyrighted material of Insurance Services Office, Inc. with its permission.
              Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 47 of 52



                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                    MCI-CG-CE

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        INJURY TO INDEPENDENT CONTRACTORS OR
       SUB-CONTRACTORS AND THEIR "EMPLOYEES",
     "TEMPORARY WORKERS" OR "LEASED WORKERS"

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART



A. The following exclusion is added to Paragraph 2.,                 This exclusion applies whether any insured may
   Exclusions of Section I-- Coverage A -- Bodily                    be liable as an employer or in any other capacity
   Injury And Property Damage Liability:                             and to any obligation to share damages with or re-
   2.   Exclusions                                                   pay someone else who must pay damages be-
                                                                     cause of such "bodily injury". This exclusion also
   This insurance does not apply to:                                 applies to any damages for care and loss of ser-
   Bodily Injury To Independent Contractors Or                       vices as a consequence of (1) through (5) above.
   Sub-Contractors And Their "Employees",                        B. The following exclusion is added to Paragraph 2.,
   "Temporary Workers" Or "Leased Workers"                          Exclusions of Section I-- Coverage B-Person-
   a.   "Bodily injury" to:.                                        al And Advertising Injury Liability:
        (1)    Any "temporary worker'' of any insured                2.   Exclusions
               arising out of and in the course of:                  This insurance does not apply to:
               (a)   Employment by any insured; or                   "Personal and Advertising Injury" To Inde-
               (b)   Performing duties related to the                pendent Contractors Or Sub-Contractors And
                     conduct of any insured's business;              Their "Employees", "Temporary Workers" Or
                     or                                              "Leased Workers"
               (c)   The spouse, child, parent, brother or           a.   "Personal and Advertising Injury" (arising out
                     sister of that "temporary worker" as                 of any construction project located in the State
                     a consequence of such "bodily inju-                  of New York) to:.
                     ry" described above.                                 (1)   Any "temporary worker'' of any insured
        (2)   Any independent contractor or sub-                                arising out of and in the course of:
              contractor performing operations on your                          (a)   Employment by any insured; or
              behalf;
                                                                                (b)   Performing duties related to the
        (3)   Any "employee", "temporary worker" or                                   conduct of any insured's business;
              "leased worker" of such independent con-                                or
              tractor or sub-contractor described in (2)
              above while such independent contractor                           (c)   The spouse, child, parent, brother or
              or sub-contractor is performing opera-                                  sister of that "temporary worker" as
              tions on your behalf.                                                   a consequence of such "personal
                                                                                      and advertising injury" described
        (4)   Your acts or omissions in connection with                               above.
              the general supervision of such opera-
              tions described in (1), (2) and/or (3)                      (2)   Any independent contractor or sub-
              above; or                                                         contractor performing operations on your
                                                                                behalf;
        (5)   The spouse, child, parent, brother or sis-
              ter of that "employee" "temporary worker"
              or "leased worker'' as a consequence of
              (1 ), (2) and/or (3) above.



MCI-CG-CE 01/10                Includes copyrighted material of Insurance Services Office, Inc.,               Page 1 of 2    □
                                                     with its permission.
            Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 48 of 52



      (3)   Any "employee", "temporary worker" or
            "leased worker" of such independent con-
            tractor or sub-contractor described in (2)
            above while such independent contractor
            or sub-contractor is performing opera-
            tions on your behalf.
      (4)   Your acts or omissions in connection with
            the general supervision of such opera-
            tions described in (1 ), (2) and/or (3)
            above;or
      (5)   The spouse, child, parent, brother or sis-
            ter of that "employee" "temporary worker"
            or "leased worker" as a consequence of
            (1), (2) and/or (3) above.
  This exclusion applies whether any insured may
  be liable as an employer or in any other capacity
  and to any obligation to share damages with or re-
  pay someone else who must pay damages be-
  cause of such "Personal and Advertising Injury".
  This exclusion also applies to any damages for
  care and loss of services as a consequence of (1)
  through (5) above.




MCI-CG-CE 01/10          Includes copyrighted material of Insurance Services Office, Inc.,   Page 2 of 2   □
                                               with its permission.
       Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 49 of 52




                                                                            COMMERCIAL GENERAL LIABILITY

THIS ENDORSEMENT CHANGES THE POLICY                     PLEASE READ IT CAREFULLY


                                               LIQUOR EXCLUSION

This endorsement modifies insurance provided under the following:

                  COMMERCIAL GENERAL LIABILITY COVERAGE PART.

Exclusion c. of COVERAGE A (Section I) applies to any of your operations, or your indemnitee's operations,
involved in the selling or serving of alcoholic beverages regardless of whether you, or your indemnitee, are in the
business of making a profit from the selling or serving of such beverages.



MCI-CG-LX (11-99)
      Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 50 of 52




                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                    MCI-CG-OCC



  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          EXPANDED OCCURRENCE ENDORSEMENT
This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

Section V- DEFINITIONS is amended to delete the definition of "occurrence", and replace ii with the
following:

        "Occurrence" means an accident, including continuous or repealed exposure to substantially the
        same general harmful conditions. Faulty workmanship does not constitute an "occurrence". But
        when faulty workmanship performed by you or on your behalf causes "bodily injury" or causes
        "property damage" to property other than "your work", then such "bodily injury" or "property
        damage" will be considered caused by an "occurrence". However, such "bodily injury" or
        "property damage" that is expected or intended by you, or by anyone for whom you are legally
        responsible, will not be considered caused by an "occurrence".




MCI-CG-OCC 08/11                                                                        Page 1 of 1
       Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 51 of 52




                      WHITE PINE INSURANCE COMP ANY

        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             EXCLUSION-LEAD CONTAMINATION


               This endorsement modifies coverage found under the following coverage part:


                 COMMERCIAL GENERAL LIABILITY COVERAGE PART
                          Coverage A, Bodily Injury and Property Damage Liability
                          Coverage B, Personal and Advertising Injury Liability; and
                          Coverage C, Medieal Payments


  This endorsement modifies the above Coverages to exclude occurrences at the Insured premises which result in:

                 a.   "Bodily Injury" arising out of the Ingestion, Inhalation or absorption of lead in any form;

                 b.   "Property Damage" arising from any form of lead;

                 c.   "Personal Injury" arising from any form of lead;

                 d.   "Advertising Injury" arising from any form of lead;

                 e.   "Medical Payments" arising from any form of lead;

                 f.   Any loss, cost or expense arising out of any request, demand or order that any insured or
                      others test for, monitor, clean up, remove, contain, treat, detoxify or neutralize, or in any way
                      respond to, or assess the effects of lead; or

                 g.   Any loss, cost or expense arising out of any claim or suit by or on behalf of a governmental
                      authority for damages because of testing for, monitoring, cleaning up, removing, containing,
                      treating, detoxifying or neutralizing, or in any way responding to, or assessing the effects of
                      lead.




MCI-LX(I0/92)
           Case 1:20-cv-00152-SPB Document 1-1 Filed 06/10/20 Page 52 of 52



POLICY NUMBER 072036                                                    COMMERCIAL GENERAL LIABILITY
                                                                                       CG 21440798

      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

            LIMITATION OF COVERAGE TO DESIGNATED
                     PREMISES OR PROJECT
This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                  SCHEDULE

Premises:
 269 ROUTE 908, NATRONA HEIGHTS, PA 15065



Project:



(If no entry appears above, information required to complete this endorsement will be shown in the Declarations
as applicable to this endorsement.)

This insurance applies only to "bodily injury", "property damage", "personal and advertising injury" and medical
expenses arising out of:
   1. The ownership, maintenance or use of the premises shown in the Schedule and operations necessary or
      incidental to those premises; or
   2. The project shown in the Schedule.




CG 214407 98                    Copyright, Insurance Services Office, Inc., 1997                    Page 1 of 1
